


Exhibit 10.1

____________________

ASSET PURCHASE AGREEMENT

____________________

among

LENOX GROUP INC.,

 

LENOX, INCORPORATED,

 

LENOX WORLDWIDE, LLC,

 

LENOX RETAIL, INC.,

 

LENOX SALES, INC.,

 

FL 56 INTERMEDIATE, CORP.,

 

D 56, INC.

 

and

 

UPSTAIRS ACQUISITION CORP.

Dated as of February 14, 2009

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 



 

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Interpretation and Rules of Construction

14

 

 

 

ARTICLE II

PURCHASE AND SALE

14

 

 

 

Section 2.01

Purchase and Sale of Assets

14

Section 2.02

Assumption and Exclusion of Liabilities

18

Section 2.03

Purchase of Purchased Assets

21

Section 2.04

Purchase Price

21

Section 2.05

Purchase Price Deposit

21

Section 2.06

Payment of Purchase Price

21

Section 2.07

Purchase Price Adjustment

21

Section 2.08

Allocation of the Purchase Price

23

Section 2.09

Determined Cure Costs

24

Section 2.10

Closing

24

Section 2.11

Closing Deliveries by the Sellers

24

Section 2.12

Closing Deliveries by the Purchaser

25

Section 2.13

Relinquishment of Control

26

Section 2.14

Assignment of Contracts and Rights

26

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

27

 

 

 

Section 3.01

Organization, Authority and Qualification of the Seller

27

Section 3.02

No Conflict

28

Section 3.03

Governmental Consents and Approvals

28

Section 3.04

SEC Filings; Financial Statements; Undisclosed Liabilities

29

Section 3.05

Litigation

29

Section 3.06

Compliance with Laws

29

Section 3.07

Environmental Matters

30

Section 3.08

Intellectual Property

31

Section 3.09

Real Property

32

Section 3.10

Employee Benefit Matters

33

Section 3.11

Taxes

33

Section 3.12

Material Contracts

34

Section 3.13

Brokers

35

Section 3.14

Insurance

35

Section 3.15

Permits

36

Section 3.16

Absence of Certain Changes

36

Section 3.17

Labor Matters

37

Section 3.18

Assets

37

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

37

 

 

 

Section 4.01

Organization and Authority of the Purchaser

37

 

 



i

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

 



 



 

 

Page

 

 

 

Section 4.02

No Conflict

38

Section 4.03

Governmental Consents and Approvals

38

Section 4.04

Litigation

38

Section 4.05

Brokers and Finders

38

Section 4.06

Financial Capability

38

Section 4.07

Condition of the Business

39

 

 

 

ARTICLE V

ADDITIONAL AGREEMENTS

39

 

 

 

Section 5.01

Assumption of Assigned Contracts

39

Section 5.02

Conduct of Business Prior to the Closing

40

Section 5.03

Access to Information

43

Section 5.04

Regulatory and Other Authorizations; Notices and Consents

43

Section 5.05

Permits and Licenses

43

Section 5.06

Environmental Related Actions

44

Section 5.07

Intellectual Property

44

Section 5.08

Further Action

44

Section 5.09

Cooperation and Exchange of Information

45

Section 5.10

Conveyance Taxes

46

Section 5.11

Nondisclosure

46

Section 5.12

Documents at Closing

46

Section 5.13

Non-Competition; Non-Solicitation

46

Section 5.14

Parties’ Access to Records After Closing

47

Section 5.15

Notification of Certain Matters

47

Section 5.16

Customers and Suppliers

47

Section 5.17

COBRA Matters

48

 

 

 

ARTICLE VI

EMPLOYEE MATTERS

48

 

 

 

Section 6.01

Employment

48

Section 6.02

Employee Benefits

48

 

 

 

ARTICLE VII

BANKRUPTCY COURT MATTERS

50

 

 

 

Section 7.01

Bankruptcy Court Filings

50

 

 

 

ARTICLE VIII

CONDITIONS TO CLOSING

51

 

 

 

Section 8.01

Conditions to Obligations of the Sellers

51

Section 8.02

Conditions to Obligations of the Purchaser

52

 

 

 

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

53

 

 

 

Section 9.01

Termination

53

Section 9.02

Effect of Termination

54

 

 

 

ARTICLE X

NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES

54

 

 

 

Section 10.01

Non-Survival of Representations and Warranties

54

 





ii


--------------------------------------------------------------------------------


TABLE OF CONTENTS

(continued)

 



 

 

 

 

Page

 

 

 

ARTICLE XI

GENERAL PROVISIONS

55

 

 

 

Section 11.01

Expenses

55

Section 11.02

Notices

55

Section 11.03

Public Announcements

56

Section 11.04

Severability

56

Section 11.05

Entire Agreement

56

Section 11.06

Successors and Assigns

56

Section 11.07

Non-Recourse

57

Section 11.08

Amendment

57

Section 11.09

Waiver

57

Section 11.10

No Third Party Beneficiaries

57

Section 11.11

Governing Law

57

Section 11.12

Waiver of Jury Trial

58

Section 11.13

Currency

58

Section 11.14

Construction

58

Section 11.15

Counterparts

58

 

EXHIBITS

 

Exhibit A

–

[Intentionally Left Blank]

 

 

 

Exhibit B

–

Form of Assignment of Intellectual Property

 

 

 

Exhibit C

–

Form of Bill of Sale and Assignment and Assumption Agreement

 

 

 

Exhibit D

–

Form of Deed

 

 

 

Exhibit E

–

Purchaser’s Disclosure Schedule

 

 

 

Exhibit F

–

Sellers’ Disclosure Schedule

 

 

 

Exhibit G

–

Equity Commitment Letter

 

 





iii


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 14, 2009,
among Lenox Group Inc., a Delaware corporation (“LGI”), Lenox, Incorporated, a
New Jersey corporation (“LI”), Lenox Worldwide, LLC, a Delaware limited
liability company (“LW”), Lenox Retail, Inc., a Minnesota corporation (“LRI”),
Lenox Sales, Inc., a Minnesota corporation (“LSI”), FL 56 Intermediate, Corp., a
Delaware corporation (“FL”), D 56, Inc., a Minnesota corporation (“D56” and
collectively with LGI, LI, LW, LRI, LSI and FL, the “Sellers”), and Upstairs
Acquisition Corp., a Delaware corporation (the “Purchaser”).

RECITALS

WHEREAS, the Sellers are engaged in the business of manufacturing, designing,
distributing, sourcing, marketing and selling (including through wholesale,
retail and direct channels) dinnerware, stemware, fine crystal and beverageware,
flatware, giftware, other tableware and related decorative products, including
under the Seller Brands (as defined below) and other brands (the “Business”), it
being acknowledged and agreed that except as expressly set forth in this
Agreement the Business shall not include any portion of the D56 Business or any
D56 Assets or related Liabilities;

WHEREAS, on November 23, 2008, the Sellers commenced voluntary cases under
chapter 11 (the “Chapter 11 Cases”) of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);

WHEREAS, on December 16, 2008, the Bankruptcy Court entered an order (the
“Bidding Procedures Order”) approving procedures for the sale of all or
substantially all of the Sellers’ assets;

WHEREAS, the Purchaser was the Successful Bidder (as defined in the Bidding
Procedures Order) for the Sellers’ assets under the procedures approved in the
Bidding Procedures Order; and

WHEREAS, the Sellers wish to sell, assign and transfer to the Purchaser, and the
Purchaser wishes to purchase and acquire from the Sellers, the Purchased Assets
(as defined below), and the Purchaser is willing to assume all of the Assumed
Liabilities (as defined below), all upon the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, in consideration of the promises and the representations,
warranties, agreements and covenants hereinafter set forth, and intending to be
legally bound, the Sellers and the Purchaser hereby agree as follows:

ARTICLE I DEFINITIONS

Section 1.01    Definitions. For purposes of this Agreement:

“Accounts Payable” means any and all accounts payable of the Sellers to third
parties (other than to any Seller or any Affiliate of any Seller) arising from
the conduct of the Business, incurred by the Sellers before the Petition Date.

 


--------------------------------------------------------------------------------


“Action” means any claim, as defined in the Bankruptcy Code, action, complaint,
suit, litigation, arbitration, appeal, petition, demand, inquiry, hearing,
proceeding, investigation or other dispute, whether civil, criminal,
administrative or otherwise, at law or in equity, by or before any Governmental
Authority or any third person.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“Agreed Principles” has the meaning given to it in Section 2.07(a).

“Agreement” has the meaning given to it in the preamble hereto.

“Allocation” has the meaning given to it in Section 2.08.

“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement, the Deeds, the Assignments of Leased Properties, the Assignments of
Intellectual Property and any other instrument or agreement contemplated by this
Agreement or the foregoing.

“Assigned Contract” means any Contract concerning Transferred Intellectual
Property or that relates to, or is used in or held for use in, the Business,
including any Material Contract, that is not an Excluded Asset.

“Assignments of Leased Properties” means the Assignments of Leased Properties to
be executed and delivered by the Sellers and the Purchaser at the Closing with
respect to the leases of the Leased Real Property that are Assigned Contracts,
in the form to be reasonably agreed by Purchaser and Sellers prior to the
Closing.

“Assignments of Intellectual Property” means the Assignments of Owned
Intellectual Property to be executed and delivered by the Sellers at the
Closing, substantially in the form attached hereto as Exhibit B.

“Assumed Employee Plans” means the Employee Plans which the Purchaser agrees to
assume in accordance with Section 2.02(a).

“Assumed Liabilities” has the meaning given to it in Section 2.02(a).

“Assumption Notice” has the meaning given to it in Section 2.14(a).

“Bankruptcy Code” has the meaning given to it in the recitals hereto.

“Bankruptcy Court” has the meaning given to it in the recitals hereto.

“Bill of Sale and Assignment and Assumption Agreement” means the Bill of Sale
and Assignment and Assumption Agreement to be executed and delivered by the
Sellers and the Purchaser at the Closing, substantially in the form attached
hereto as Exhibit C.

 

2


--------------------------------------------------------------------------------


“Business” has the meaning given to it in the recitals hereto.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Business Employees” means all current employees, officers and directors of
Sellers and their Affiliates who perform, as of the date hereof, services
primarily related to the Business.

“Cash” means all cash and cash equivalents as determined in accordance with
GAAP, net of all outstanding checks and transfers; provided, that “Cash” shall
not be less than $0.00.

“Chapter 11 Cases” has the meaning given to it in the recitals hereto.

“Closing” has the meaning given to it in Section 2.10.

“Closing Date” has the meaning given to it in Section 2.10.

“Consent” means any consent, waiver, approval, order or authorization of, or
registration, declaration or filing with or notice to, any Governmental
Authority or other Person.

“Consent Pending Contract” has the meaning given to it in Section 2.14(a).

“Contracts” means any contract, arrangement, note, bond, commitment, purchase
order, sales order, franchise, guarantee, indemnity, indenture, instrument,
lease, license or other agreement, understanding, instrument or obligation,
whether written or oral, all amendments, supplements and modifications of or for
any of the foregoing and all rights and interests arising thereunder or in
connection therewith, other than any Employee Plan.

“Contract Retention Period” has the meaning given to it in Section 2.14(b).

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs, policies
or management of a Person, whether through the ownership of voting securities,
as trustee, personal representative or executor, by Contract, credit arrangement
or otherwise.

“Conveyance Taxes” means all sales, use, value added, transfer, stamp, stock
transfer, real property transfer and similar Taxes.

“Corporate Name” has the meaning given to it in Section 5.07(a).

“D56” has the meaning set forth in the preamble hereto.

“D56 Assets” has the meaning given to it in Section 2.01(b)(viii).

 

3


--------------------------------------------------------------------------------


“D56 Business” means the business of manufacturing, designing, distributing,
sourcing, marketing and selling (including through wholesale, retail and direct
channels) of holiday, seasonal and home decorative, figurine and collectible
products and accessories and other similar products under the Department 56
brands as conducted by or on behalf of D56.

“D56 Scale Down” means in connection with the D56 Business, the discontinuance
of certain product lines, showrooms and retail stores, the restructuring of the
D56 sales force, and the termination of employees publicly disclosed by LGI
prior to the date hereof, including employees at the D56 headquarters in Eden
Prairie, Minnesota, employees at the D56 offices in Petaluma, California, and
field sales and showroom employees.

“Deed” means, with respect to each parcel of Owned Real Property, the instrument
of conveyance customary to the applicable jurisdiction in registrable or
recordable form where applicable, to be executed and delivered by the applicable
Seller at the Closing in order to convey to the Purchaser such Seller’s
interest, if any, in such parcel of Owned Real Property, free and clear of all
Liens, other than Permitted Encumbrances, substantially in the form attached
hereto as Exhibit D.

“Determined Cure Costs” means, in the aggregate, all amounts payable to
counterparties of Assigned Contracts (other than Excluded Contracts) on account
of the assumption of the Assigned Contracts (other than Excluded Contracts) by
the Sellers as determined pursuant to a Final Order, which Order may be the Sale
Order.

“DIP Credit Agreement” means that certain Senior Secured, Super-Priority
Debtor-In-Possession Revolving Credit Agreement, dated as of November 25, 2008,
among D56, LRI, LI, LGI, the DIP Lenders and other guarantors party thereto, UBS
Securities LLC, JPMorgan Chase Bank, NA, UBS Loan Finance LLC, and UBS AG,
Stamford Branch.

“DIP Lenders” means the several banks and other financial institutions or
entities from time to time that made loans under the DIP Credit Agreement.

“DIP Order” means the Final Order of the Bankruptcy Court approving the Sellers’
Motion (A) for Authorization to (i) Obtain Post-Petition Financing Pursuant to
11 U.S.C. § 364; (ii) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363; (iii)
Grant Priming Liens and Superpriority Claims to Post-Petition Lenders Pursuant
to 11 U.S.C. § 364(c) and (d); (iv) Provide Adequate Protection to Pre-Petition
Lenders Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364 and (B) to Schedule a
Final Hearing Pursuant to Bankruptcy Rule 4001 dated November 23, 2008.

“Employee Plans” has the meaning given to it in Section 3.10(a).

“Environmental Claim” means any and all written complaints, summons, citations,
directives, orders, claims, litigation, investigations, notices of violation,
judgments, administrative, regulatory or judicial actions, suits, demands or
proceedings, or written notices of noncompliance or violation by any
Governmental Authority or Person involving or alleging potential liability
arising out of or resulting from any violation of Environmental Law or the
presence or Release of Hazardous Material from or relating to: (i) any of the
Owned Real Property, Leased Real Property or any other assets, properties or
businesses of Sellers or any of

 

4


--------------------------------------------------------------------------------


their respective predecessors in interest; (ii) any facilities receiving or
handling Hazardous Materials generated by any of the Sellers.

“Environmental Law” means all Federal, state, local and foreign Laws, statutes,
ordinances, rules, regulations, permits, licenses, registrations, Orders,
judgments, decrees, injunctions, or legally enforceable requirements of any
Governmental Entity which are in effect on or prior to the Closing Date, and all
final court orders and decrees and arbitration awards imposing Liability or
establishing standards of conduct for protection of the environment and human
health and safety including the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. 9601 et seq., as amended;
the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. 6901 et seq., as
amended; the Clean Air Act (“CAA”), 42 U.S.C. 7401 et seq., as amended; the
Clean Water Act (“CWA”), 33 U.S.C. 1251 et seq., as amended; the Occupational
Safety and Health Act (“OSHA”), 29 U.S.C. 655 et seq.

“Environmental Liability” means all Liabilities, monetary obligations, Remedial
Actions, losses, damages, punitive damages, consequential damages, treble
damages, natural resource damages, costs and expenses (including all reasonable
fees, disbursements and expenses of counsel, experts and consultants and costs
of investigations and feasibility studies), fines, penalties, sanctions and
interest of the Sellers arising under Environmental Laws, or otherwise incurred
as a result of any claim or demand by any Governmental Authority or any third
party, and which relate to any environmental condition, violation or alleged
violation of Environmental Laws or Releases of Hazardous Materials at or from
(i) any of the Owned Real Property, Leased Real Property or any other assets,
properties or businesses of any Seller or any of their respective predecessors
in interest; (ii) adjoining properties or businesses; or (iii) any facilities
which received Hazardous Materials generated by any Seller or any predecessor in
interest of any Seller.

“Environmental Permits” means any permit, registration, certificate,
qualification, approval, identification number, license and other authorization
required under or issued pursuant to any applicable Environmental Law or
otherwise required by any applicable Governmental Authority.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means a Person required at any particular time to be
aggregated with any of the Sellers under Sections 414(b), (c), (m) or (o) of the
Tax Code or Section 4001 of ERISA.

“Escrow Agreement” means the escrow agreement dated as of the date of this
Agreement among Purchaser, Sellers and Escrow Agent.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Excess IBNR Liability” has the meaning given to it in Section 6.01(h).

“Excluded Assets” has the meaning given to it in Section 2.01(b).

 

5


--------------------------------------------------------------------------------


“Excluded Contract” has the meaning given to it in Section 5.01(a).

“Excluded Liabilities” has the meaning given to it in Section 2.02(b).

“Excluded Taxes” means (i) all Taxes (other than Pre-Closing Lien Taxes and
Conveyance Taxes) relating to the Purchased Assets or the Business for any
Pre-Closing Period and (ii) any income Taxes imposed on the Sellers. For
purposes of this Agreement, in the case of any Straddle Period, (a) Property
Taxes relating to the Purchased Assets allocable to the Pre-Closing Period shall
be equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that fall within the portion of the Straddle Period ending
on (and including) the day before the Closing Date and the denominator of which
is the number of days in the entire Straddle Period, and (b) Taxes (other than
Property Taxes) relating to the Purchased Assets for the Pre-Closing Period
shall be computed as if such taxable period ended as of 12:01 a.m. New York time
on the Closing Date.

“Final Order” means an order, judgment or other decree of the Bankruptcy Court
or any other court or judicial body with proper jurisdiction, as the case may
be, which is in full force and effect, as to which no appeal is pending and
which has not been, and is not subject to being, reversed, stayed, modified or
amended.

“FL” has the meaning set forth in the preamble hereto.

“GAAP” means United States generally accepted accounting principles in effect
from time to time throughout the periods involved.

“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court (including the Bankruptcy Court),
tribunal, judicial or arbitral body, or any Self-Regulatory Organization.

“Hazardous Material” shall include, without regard to amount and/or
concentration (a) any element, compound, or chemical that is defined, listed or
otherwise classified as a contaminant, pollutant, toxic pollutant, toxic or
hazardous substances, extremely hazardous substance or chemical, hazardous
waste, medical waste, biohazardous or infectious waste, special waste, or solid
waste under Environmental Laws; (b) petroleum, petroleum-based or
petroleum-derived products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous waste characteristic including but not limited to
corrosivity, ignitibility, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) any raw materials, building components, including
but not limited to asbestos-containing materials and manufactured products
containing Hazardous Materials.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“HSR Approval” has the meaning given to it in Section 3.03.

 

6


--------------------------------------------------------------------------------


“IBNR” has the meaning given to it in Section 6.01(h).

“IBNR Claims Period” has the meaning given to it in Section 6.01(h).

“IBNR Liabilities” has the meaning given to it in Section 6.01(h).

“Indebtedness” means any liabilities or obligations, whether contingent or
otherwise (including penalties, interest and premiums), including any of the
following: (i) in respect of borrowed money or with respect to advances of any
kind (including under the DIP Credit Agreement or any applicable credit line);
(ii) evidenced by bonds, notes, debentures or similar instruments, (iii) for the
payment of money relating to any capitalized lease obligation; (iv) for the
deferred purchase price of goods or services or for trade or barter
arrangements; (v) evidenced by a letter of credit or reimbursement obligation
with respect to any letter of credit; (vi) under interest rate, currency or
commodity hedging, swap or similar derivative transactions; (vii) all
guarantees, assumptions, endorsements or other agreements and arrangements
having the economic effect of a guarantee of any Person by the Sellers; and
(viii) all liabilities and other obligations of others of the kind described in
clauses (i) – (vii) that are secured by a Lien on any properties or assets of
the Sellers.

“Intellectual Property” means all (i) foreign and domestic trademarks, service
marks, brand names, Internet domain names, logos, symbols, trade dress, assumed
names, fictitious names and trade names that are utilized on or in connection
with products and/or services, all applications and registrations for all of the
foregoing, and all goodwill associated therewith and symbolized thereby,
including without limitation all extensions, modifications and renewals of same
(collectively, “Trademarks”); (ii) foreign and domestic patentable inventions,
and all patents, registrations, and applications therefor, including without
limitation divisions, continuations, continuations-in-part and renewal
applications, and including without limitation renewals, extensions and
reissues; and (iii) foreign and domestic published and unpublished copyrightable
works of authorship and registrations and applications therefor, and all
renewals, extensions, restorations and reversions thereof.

“Intercompany Loans” means, with respect to each Seller, any intercompany
Indebtedness related to the Business between any such Seller and another Seller
or Affiliates of another Seller, whether or not evidenced by promissory notes
and/or recorded in the books and records of such Sellers.

“Inventory” means all inventory and all finished goods, merchandise, work in
progress, residual by-products, samples, supplies, spare parts, shipping
materials, packaging materials, raw materials and other consumables relating to
the Business and current D56 inventory in Sellers’ company-owned stores and
distribution centers which have been allocated for distribution through Seller’s
Retail and Direct channels, owned by Sellers and maintained, held or stored by
or for any of the Sellers as of the Closing Date and any prepaid deposits for
any of the same, net of any applicable reserves to value the inventory at the
lower of cost or market value.

“IRS” means the Internal Revenue Service of the United States.

 

7


--------------------------------------------------------------------------------


“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, writ, injunction,
decree, guideline, policy, ordinance, regulation, rule, code, Order,
constitution, treaty, requirement, judgment or judicial or administrative
doctrines enacted, promulgated, issued, enforced or entered by any Governmental
Authority.

“Leased Real Property” means the leasehold interests of the Sellers and the
security deposits appurtenant thereto described in Section 3.09(b) of the
Sellers’ Disclosure Schedule, together with (a) any prepaid rent, security
deposits and options to renew or purchase relating to the foregoing and (b) all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems and items of personal property
of such Seller used or useful in the Business attached or appurtenant thereto
and all easements, rights of way, options, renewal rights, licenses, rights and
appurtenances relating to the foregoing.

“LGI” has the meaning set forth in the preamble hereto.

“LGI SEC Documents” means all forms, reports, schedules, statements and other
documents (including, in each case, exhibits, schedules, amendments or
supplements thereto, and any other information incorporated by reference
therein) required to be filed with the SEC by LGI since January 1, 2005 under
the Exchange Act or the Securities Act (as such documents have been amended or
supplemented between the time of their respective filing and the date of this
Agreement).

“LI” has the meaning set forth in the preamble hereto.

“Liabilities” means any and all debts, liabilities, obligations to perform
services and other obligations, whether accrued or fixed, absolute or
contingent, matured or unmatured, known or unknown or determined or
determinable, including those arising under any Law, Action or Order and those
arising under any Contract.

“Licensed Intellectual Property” means all Intellectual Property used in
connection with the Business that any Seller is licensed or otherwise permitted
by other Persons to use.

“Liens” means any mortgage, deed of trust, pledge, assignment, security
interest, encumbrance, lien, Mechanics Lien, charge, hypothecation, deemed
trust, Action, easement, charge or otherwise, or claim of any kind or nature
whatsoever in respect of any property, other than any license of Intellectual
Property, including any of the foregoing created by, arising under, or evidenced
by any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of a financing statement
naming the owner of the property as to which such lien relates as the debtor
under the Uniform Commercial Code or any comparable Law in any other
jurisdiction.

“LRI” has the meaning set forth in the preamble hereto.

“LSI” has the meaning set forth in the preamble hereto.

 

8


--------------------------------------------------------------------------------


“LW” has the meaning set forth in the preamble hereto.

“Material Adverse Effect” means any event, circumstance, development, change or
effect that, individually or in the aggregate with all other events,
circumstances, developments, changes or effects, (a) has had or would reasonably
be expected to have or result in a material adverse effect or change in the
results of operations, properties, assets, liabilities or condition (financial
or otherwise) of the Business, the Purchased Assets or the Assumed Liabilities
or (b) has or would reasonably be expected to prevent, materially delay or
materially impair the ability of the Sellers to consummate the Transactions,
except, in each case, for any such effects resulting from or attributable to (i)
general economic or political conditions; (ii) any condition arising solely by
reason of the commencement of the Chapter 11 Cases; (iii) changes caused by acts
of war, armed hostilities or terrorism occurring after the date hereof; (iv)
changes arising from the consummation of the Transactions or the announcement of
the execution of this Agreement; and (v) any change that generally affects any
industry in which any of the Sellers operates.

“Material Contracts” has the meaning given to it in Section 3.12.

“Mechanics Liens” means mechanics’, carriers’, workers’, repairers’ and other
similar liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default on the part of any of the Sellers,
or pledges, deposits or other liens securing the performance of bids, trade
contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation).

“Order” means any order, writ, judgment, injunction, decree, rule, ruling,
directive, stipulation, determination or award made, issued or entered by or
with any Governmental Authority, whether preliminary, interlocutory or final,
including, without limitation, any Order entered by the Bankruptcy Court in the
Chapter 11 Cases (including, without limitation, the Sale Order).

“Owned Intellectual Property” means all Intellectual Property used or useful in
connection with the Business that is owned by any Seller, directly or
indirectly, jointly or individually.

“Owned Real Property” means the real property and interests therein described on
Section 3.09(a) of the Sellers’ Disclosure Schedule, including all buildings and
other structures, facilities or improvements currently or hereafter located
thereon, all fixtures, systems, and items of personal property attached or
appurtenant thereto and all interests, easements, rights of way, licenses,
rights, privileges, covenants, restrictive covenants, possibilities of reverter,
options to purchase, hereditaments and other appurtenances relating to the
foregoing.

“Permits and Licenses” has the meaning given to it in Section 2.01(a)(x).

“Permitted Encumbrances” means (a) statutory Liens for current Taxes not yet due
or delinquent (or which may be paid without interest or penalties); (b) Liens
(if any) securing the Assumed Liabilities; (c) zoning, landmarking, entitlement,
conservation restriction and other land use and environmental regulations by
Governmental Authorities which do not materially interfere with the occupancy or
current use of the Purchased Assets; (d) all covenants,

 

9


--------------------------------------------------------------------------------


conditions, restrictions, easements, rights of way, licenses and other similar
interests in land (excluding, for greater certainty, as of the Closing, any
mortgages, assignments of rents or any other financial charges except those in
the preceding clause (a)) which were recorded as of the Petition Date, including
any rights of way, easements, or other instruments granting similar rights that
may be registered or recorded after such times without the consent of the
Sellers and which do not materially interfere with the occupancy, value or
current use of any such real property or any interests therein; (e) Mechanics
Liens; and (f) matters which would be disclosed by an accurate survey or
inspection of the real property which do not or could not materially impair the
occupancy, value or current use of such real property which they encumber.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority, first
nation, aboriginal or native group or band, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.

“Petition Date” means the date on which the Chapter 11 Cases were commenced by
the filing of voluntary petitions under the Bankruptcy Code, being November 23,
2008.

“Pre-Closing Lien Taxes” means any Property Taxes or other Taxes imposed on the
Sellers that are not yet due or delinquent relating to the Purchased Assets or
the Business for any Pre-Closing Period which if unpaid would result in the
imposition of a Lien on any of the Purchased Assets.

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
prior to the Closing Date.

“Property Taxes” means real and personal ad valorem property Taxes and any other
Taxes imposed on a periodic basis and measured by the value of any item of
property.

“Purchased Assets” has the meaning given to it in Section 2.01(a).

“Purchase Price” has the meaning given to it in Section 2.04.

“Purchaser” has the meaning given to it in the preamble hereto.

“Purchaser’s Disclosure Schedule” means the Disclosure Schedule attached hereto
as Exhibit E, dated as of the date hereof, delivered by the Purchaser to LGI in
connection with this Agreement.

“Purchaser’s Knowledge” means the actual knowledge of the persons set forth on
Section 1.01(a) of the Purchaser’s Disclosure Schedule.

“Receivables” means any and all accounts receivable, notes and other amounts
receivable from third parties, including customers, arising from the conduct of
the Business before the Closing, whether or not in the ordinary course of
business, together with any unpaid financing charges accrued thereon, net of any
applicable reserves required to reflect the receivables at their net realizable
value.

 

10


--------------------------------------------------------------------------------


“Reference Statement” has the meaning given to it in Section 2.07(a).

“Registered” means, solely with respect to Intellectual Property, issued by,
registered or filed with, renewed by or the subject of a pending application or
registration before any Governmental Authority or Internet domain name
registrar.

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Tax
Code or other federal tax statutes.

“Release” means any spilling, leaking, pumping, emitting, emptying, discharging,
injecting, escaping, leaching, migrating, dumping, or disposing of Hazardous
Materials (including the abandonment or discarding of barrels, containers or
other closed receptacles containing Hazardous Materials) into the environment in
violation of Environmental Laws.

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities or (iv) any other actions
authorized or required by any Environmental Law or Governmental Authority.

“Representatives” means, with respect to a particular Person, any director,
officer, employee or other representative of such Person, including such
Person’s attorneys, financial advisors and restructuring advisors. Without
limiting the generality of the foregoing, the Sellers’ Financial Advisor and
Sellers’ Restructuring Advisor shall be deemed Representatives of the Sellers.

“Required Consent” has the meaning given to it in Section 8.02(j).

“Revolving Credit Agreement” means the Amended and Restated Revolving Credit
Agreement, dated as of April 20, 2007, by and among LI, D56 and LRI, as
borrowers, LGI and other guarantors party thereto as guarantors, UBS AG,
Stamford Branch, as issuing bank and administrative agent, the Revolving Loan
Lenders party thereto and the other parties thereto.

“Revolving Loan Lenders” means the several banks and other financial
institutions or entities from time to time that made loans under the Revolving
Credit Agreement.

“Sale Hearing” means the hearing at which the approval of the Sale Order is to
be considered before the Bankruptcy Court.

“Sale Order” means the Order of the Bankruptcy Court approving the sale of the
Purchased Assets to the Purchaser in form and substance reasonably acceptable to
the Purchaser and the Sellers and authorizing Sellers to consummate the
Transactions. Sellers shall use their commercially reasonable efforts to have
included in such Order authorization for the Sellers and the Purchaser to
execute, deliver and/or file the Uniform Commercial Code, lien releases,

 

11


--------------------------------------------------------------------------------


discharges, financing change statements and such other documents, notes or
instruments as the Purchaser may deem reasonably necessary to release Liens
(save and except for Permitted Encumbrances) on the Purchased Assets.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder.

“Self-Regulatory Organization” means the New York Stock Exchange or any other
securities exchange, futures exchange, contract market, any other exchange or
corporation or similar self-regulatory body or organization applicable to a
party to this Agreement.

“Seller Brands” means the brands owned by the Sellers as set forth in Section
1.01(a) of the Sellers’ Disclosure Schedule.

“Seller Expenses” means any costs and expenses (including all legal, accounting,
financial advisory, valuation, investment banking and other third party advisory
or consulting fees and expenses including those of Weil, Gotshal & Manges LLP,
Sellers’ Financial Advisor and Sellers’ Restructuring Advisor) incurred by or on
behalf of the Sellers in connection with the Chapter 11 Cases or the
transactions contemplated by this Agreement.

“Sellers” has the meaning given to it in the preamble hereto.

“Sellers’ Disclosure Schedule” means the Disclosure Schedule attached hereto as
Exhibit F, dated as of the date hereof, delivered by the Sellers to the
Purchaser in connection with this Agreement.

“Sellers’ Financial Advisor” means Berenson & Company, LLC.

“Sellers’ Knowledge” means the actual knowledge of the persons set forth on
Section 1.01(b) of the Sellers’ Disclosure Schedule.

“Sellers’ Restructuring Advisor” means Carl Marks Advisory Group LLC.

“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.

“Subsequent Filings” means, collectively, all subsequent filings made after the
date of this Agreement amending or superseding any LGI SEC Documents (including
any statements or schedules therein) and any forms, reports, schedules,
statements, registration statements, proxy statements, or other documents
(including in each case, exhibits, schedules, amendments or supplements thereto,
and any other information incorporated by reference therein) filed with the SEC
after the date of this Agreement.

“Subsidiary” means, when used with reference to any Person, any corporation,
partnership, limited liability company, joint venture, stock company or other
entity of which such Person (either acting alone or together with its other
Subsidiaries), directly or indirectly, owns or

 

12


--------------------------------------------------------------------------------


has the power to vote or to exercise a controlling influence with respect to 50%
of more of the capital stock or other voting interests, the holders of which are
entitled to vote for the election of a majority of the board of directors or any
similar governing body of such corporation, partnership, limited liability
company, joint venture, stock company or other entity.

“Tax” or “Taxes” means any and all taxes, assessments, duties, levies or other
governmental charges, including, without limitation, all federal, state,
provincial, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, property, excise, severance, windfall profits, stamp, license,
payroll, social security, withholding and other taxes, assessments, duties,
levies or other governmental charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return), all estimated taxes, deficiency assessments, additions to tax,
penalties and interest and shall include any liability for such amounts as a
result either of being a member of a combined, consolidated, unitary or
affiliated group or of a contractual obligation to indemnify any person or other
entity.

“Tax Code” means the U.S. Internal Revenue Code of 1986, as amended through the
date hereof.

“Tax Documents” has the meaning given to it in Section 5.09(a).

“Tax Returns” means any and all returns, reports, documents, declarations,
claims for refund or other information or filings required to be supplied to any
Governmental Authority or jurisdiction (foreign or domestic) with respect to
Taxes together with all schedules or attachments thereto, including, without
limitation, information returns where required, any documents with respect to or
accompanying payments of estimated Taxes, or any documents with respect to or
accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information, and including any
amendments of any of the foregoing.

“Termination Date” means April 30, 2009.

“Term Loan Agreement” means the Amended and Restated Term Loan Credit Agreement,
dated as of April 20, 2007, by and among LI, D56 and LRI, as borrowers, LGI and
other guarantors party thereto as guarantors, The Bank of New York Mellon, as
administrative agent (as successor to UBS AG, Stamford Branch), the lenders
party thereto, and the other party thereto.

“Term Loan Lenders” means the several banks and other financial institutions or
entities from time to time that made loans under the Term Loan Agreement.

“Trade Payables” means any and all accounts payable (other than the Seller
Expenses) of the Sellers to third parties (other than to any Seller or any
Affiliate of any Seller) arising from the conduct of the Business, incurred by
the Sellers after the Petition Date and prior to the Closing incurred in the
ordinary course of business or with the approval of the Purchaser.

“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements.

 

13


--------------------------------------------------------------------------------


“Transferred Employees” has the meaning given to it Section 6.01(a).

“Transferred Intellectual Property” means all Owned Intellectual Property and
all Licensed Intellectual Property.

“Wachovia Deposit” has the meaning given to it in Section 2.01(a)(iv).

Section 1.02    Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

(a)       when a reference is made in this Agreement to an Article, Section or
Schedule, such reference is to an Article or Section of or Schedule to, this
Agreement unless otherwise indicated;

(b)       the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

(c)       whenever the words “include,” “includes” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”;

(d)       the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

(e)       all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

(f)        the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

(g)       references to a Person are also to the Person’s heirs, executors,
administrators, personal representatives, successors and permitted assigns, as
applicable;

(h)       references to agreements are also to the same agreements as amended,
restated or otherwise modified from time to time; and

(i)       references to the Sellers are also to each Seller individually.

ARTICLE II PURCHASE AND SALE

Section 2.01    Purchase and Sale of Assets.

(a)       Upon the terms and subject to the conditions of this Agreement, and
subject to Section 5.01(b) and 5.07(b), at the Closing, each Seller shall sell,
assign, transfer, convey and deliver, or cause to be sold, assigned,
transferred, conveyed and delivered, to the Purchaser, and the Purchaser shall
purchase and acquire from such Seller, all of such Seller’s right, title and
interest, as of the Closing Date, in and to any and all assets, properties,
rights and

 

14


--------------------------------------------------------------------------------


claims of any kind or nature, whether tangible or intangible, real, personal or
mixed, wherever located and whether or not carried or reflected on the books and
records of any of the Sellers, whether now existing or hereinafter acquired,
which relate to the Business or which are used in or held for use in, or were
acquired in connection with, the operation of the Business, excluding only the
Excluded Assets (such assets, properties, rights and claims to be acquired
hereunder, collectively, the “Purchased Assets”), in “AS IS” and “WHERE IS”
condition without any representations or warranties, except as otherwise
expressly set forth in this Agreement. The Purchased Assets shall include, but
not be limited to, the following:

(i)        the Owned Real Property and the Leased Real Property save and except
any Leased Real Property that is leased under a lease that is an Excluded
Contract;

(ii)       all tangible personal property related to, or used or useful in or
held for use in the conduct of, the Business, including equipment, machinery,
tools, supplies, spare parts, molds, trucks, cars, other vehicles and rolling
stock, furniture, fixtures, trade fixtures, leasehold improvements, office
materials and supplies, and other tangible personal property located on, or off,
the premises of the Owned Real Property and Leased Real Property;

(iii)      the Inventory;

(iv)      all Cash, securities (other than any equity interests in the Sellers)
and negotiable instruments of the Sellers on hand, in lock boxes, in financial
institutions or elsewhere, but excluding the $1,200,000 that the Sellers
deposited with Wachovia for payroll and sales tax (such funds deposited with
Wachovia, the “Wachovia Deposit”);

(v)       the Receivables;

(vi)      all files, operating data, books of account, general, financial and
Tax (other than income Tax) records, personnel records of the Transferred
Employees, invoices, shipping records, supplier lists, price lists, vendor
lists, mailing lists, catalogs, sales promotion literature, advertising
materials, brochures, standard forms of documents, manuals of operations or
business procedures, research materials, contracts, instruments, filings,
administrative and pricing manuals, correspondence, memoranda, plats,
architectural plans, surveys, title insurance policies, drawings, plans and
specifications, environmental reports, maintenance or service records, soil
tests, engineering reports, expired purchase orders, operating records,
operating safety manuals, and other material and documents, books (including
applicable portions of minute books), records and files (whether or not in the
possession of any of the Sellers or their respective Representatives, stored in
hardcopy form or on magnetic, optical or other media) and any rights thereto
owned, associated with or employed by any of the Sellers in the conduct of the
Business or otherwise related to the Purchased Assets or the Assumed
Liabilities;

(vii)     all goodwill associated with the Purchased Assets, including rights
under any confidentiality agreements executed by any third party for the benefit
of any of the Sellers and assigned to the Purchaser to the extent relating to
the Business;

(viii)    the Transferred Intellectual Property;

 

15


--------------------------------------------------------------------------------


(ix)      to the extent transferable after giving effect to the Sale Order, all
of the rights and benefits accruing under any Assigned Contracts, including any
outstanding deposits thereunder;

(x)       all of the rights and benefits accruing under any franchises, permits,
consents, certificates, clearances, approvals, exceptions, variances,
permissions, filings, publications, declarations, notices, licenses, agreements,
waivers and authorizations, including Environmental Permits, of or with any
Governmental Authority held, used or made by any of the Sellers in connection
with the Business (collectively, the “Permits and Licenses”) and all deposits
and prepaid expenses held by third parties and/or governmental agencies, save
and except any such Permit and License that is an Excluded Contract;

(xi)      subject to the terms of the Sellers’ privacy policy the sales and
promotional literature, customer lists and other sales related materials related
to the Business;

(xii)     except for any such amounts required to be paid to the Term Loan
Lenders or the DIP Lenders under the DIP Order, the amount of, and all rights to
any, insurance proceeds received by any of the Sellers after the date hereof in
respect of the loss, destruction or condemnation of any Purchased Assets
occurring prior to, on or after the Closing or relating to any Assumed
Liabilities;

(xiii)    all unexpired, transferable warranties, indemnities, or guaranties
from any third party with respect to any Purchased Asset, including any item of
real property, personal property or equipment;

(xiv)    to the extent transferable and to the extent related to the Purchased
Assets, the full benefit of all representations, warranties, guarantees,
indemnities, undertakings, certificates, covenants, agreements and all security
therefor received by any of the Sellers on the purchase or other acquisition of
the Purchased Assets;

(xv)     any rights, demands, claims, credits, allowances, rebates, or rights of
setoff (other than against the Sellers or any of their Affiliates) arising out
of or relating to any of the Purchased Assets;

(xvi)    all deposits received by any of the Sellers from any subtenants with
respect to any subleases of Leased Real Property assumed by the Purchaser;

(xvii)   all prepaid and deferred items that relate to the Purchased Assets,
including all prepaid rentals and unbilled charges, fees and deposits;

(xviii)  all confidentiality, non-compete and similar agreements entered into by
any of the Sellers, or any of their respective Representatives, and assumed by
the Purchaser in connection with a sale of the Purchased Assets;

(xix)    all current and prior insurance policies of any of the Sellers that
relate to any of the Assumed Liabilities and all rights and benefits of any
nature (except for any

 

16


--------------------------------------------------------------------------------


rights to insurance recoveries thereunder required to be paid to the Term Loan
Lenders or the DIP Lenders under the DIP Order) with respect thereto, including
all insurance recoveries thereunder and rights to assert claims with respect to
any such insurance recoveries, but excluding any tail insurance policies that
provide coverage to the Sellers or their Affiliates or Representatives after the
Closing Date;

(xx)     all assets maintained pursuant to or in connection with any Assumed
Employee Benefit Plan;

(xxi)    subject to the approval of the Department of Community and Economic
Development for the Commonwealth of Pennsylvania, the assets set forth on
Section 2.01(a)(xxi) of the Sellers’ Disclosure Schedule; and

(xxii)   all other assets, properties, rights and claims of any of the Sellers
of any kind or nature which relate to the Business, which are used in or held
for use in the Business, or which relate to the Purchased Assets (in each case,
other than the Excluded Assets) not otherwise described above.

(b)       Notwithstanding anything in Section 2.01(a) to the contrary, the
Sellers shall not sell, convey, assign, transfer or deliver, nor cause to be
sold, conveyed, assigned, transferred or delivered, to the Purchaser, and the
Purchaser shall not purchase or acquire, and the Purchased Assets shall not
include, the Sellers’ right, title and interest in and to the following assets
of the Sellers (collectively, the “Excluded Assets”):

(i)        all documents and other items related solely to the organization,
existence or capitalization of the Sellers, including without limitation the
company seal, charter documents, stock or equity record books and such other
similar books and records (including applicable portions of minute books);

(ii)       all rights of the Sellers under this Agreement and the Ancillary
Agreements;

(iii)      any rights to Tax refunds;

(iv)      Tax Returns of the Sellers (other than the copies of such Tax Returns
obtained pursuant to Section 5.09 or otherwise);

(v)       any Excluded Contract and rights thereunder, and any Assigned Contract
which the Bankruptcy Court has determined shall not be assigned to the
Purchaser;

(vi)      any assets relating to the Employee Plans, except for assets
maintained pursuant to or in connection with any Assumed Employee Plan;

(vii)     any right, property or asset that is listed or described in Section
2.01(b)(vii) of the Sellers’ Disclosure Schedule. The Purchaser at its sole
discretion shall be allowed to amend or supplement Section 2.01(b)(vii) of the
Sellers’ Disclosure Schedule at any time on or prior to the date that is ten
(10) days prior to the Closing Date;

 

17


--------------------------------------------------------------------------------


(viii)    any assets primarily or exclusively used in, held for use in or
related to the D56 Business, excluding current D56 inventory in Sellers’
company-owned stores and distribution centers which have been allocated for
distribution through Sellers’ Retail and Direct channels (the “D56 Assets”); and

(ix)      funds constituting the Wachovia Deposit.

Section 2.02    Assumption and Exclusion of Liabilities.

(a)       The Purchaser shall assume no liability or obligation of the Sellers
except the liabilities and obligations expressly set forth in this Section
2.02(a) (collectively, the “Assumed Liabilities”), which the Purchaser shall
assume and pay, perform and discharge in accordance with their respective terms,
subject to any defenses or claimed offsets asserted in good faith against the
obligee to whom such liabilities or obligations are owed:

(i)        all Liabilities of the Sellers (other than Environmental Liabilities)
under the Assigned Contracts for the lease of real property (other than any such
lease that is an Excluded Contract) and the other Assigned Contracts (other than
any that is an Excluded Contract), in each case (A) for which all necessary
consents and/or Bankruptcy Court approval to transfer have been obtained and (B)
all Determined Cure Costs, it being understood and agreed that all such
Determined Cure Costs shall be paid as a portion of the Purchase Price in
accordance with Section 2.04(b);

(ii)       all Liabilities in respect of Permits and Licenses (other than any
that is an Excluded Contract), in each case arising and relating solely to the
period from and after the Closing and not to the extent arising out of any
breach or default thereof or other activities prior to the Closing;

(iii)      (A) all Property Taxes and assessments on the Purchased Assets that
relate to the period from and after the Closing, and (B) all Pre-Closing Lien
Taxes;

(iv)      all Trade Payables;

(v)       all obligations relating to any gift certificates issued by Sellers in
connection with the Business prior to the Closing Date;

(vi)      all obligations to replace or repair any product, or to return the
purchase price of any product, arising in the ordinary course of business from
claims of retail or online customers under product warranties, product return
policies or other retail or online customer programs set forth in Section
2.02(a)(vi) of the Sellers’ Disclosure Schedule, in each case (A) relating to
the Purchased Assets and (B) excluding any Liabilities for personal injury
claims or product recalls relating to the operation of the Business prior to the
Closing;

(vii)     all Liabilities set forth in Section 2.02(a)(vii) of the Sellers’
Disclosure Schedule;

 

18


--------------------------------------------------------------------------------


(viii)    each of the Assumed Employee Plans set forth on Section 6.02(b) of the
Sellers’ Disclosure Schedule and all Liabilities arising thereunder or relating
thereto; and

(ix)      to the extent submitted pursuant to Section 6.02(h) prior to the
termination of the IBNR Claims Period, any IBNR Liabilities which, individually
or in the aggregate, do not exceed the IBNR Cap.

(b)       Notwithstanding anything to the contrary in this Agreement, the
parties expressly acknowledge and agree that the Purchaser shall not assume or
in any manner whatsoever be liable or responsible for any Liabilities of any of
the Sellers, or of any predecessor or Affiliate of any of the Sellers, existing
on the Closing Date or arising thereafter as a result of any act, omission or
circumstance taking place prior to the Closing, other than the Assumed
Liabilities. The Liabilities not specifically assumed by Purchaser pursuant to
Section 2.02(a) shall be referred to herein collectively as the “Excluded
Liabilities.” Without limiting the foregoing, the Purchaser shall not be
obligated to assume, and does not assume, and hereby disclaims all of the
Excluded Liabilities, including, without limitation, all of the following
Liabilities, of any of the Sellers, or of any predecessor or Affiliate of any of
the Sellers:

(i)         all Excluded Taxes;

(ii)       any Liabilities relating to or arising out of the Excluded Assets,
including the D56 Assets;

(iii)      all Accounts Payable;

(iv)      any pre-Petition Date accrued expenses of the Sellers;

(v)       any Environmental Liabilities in respect of the Owned Real Property,
the Leased Real Property and any area used pursuant to the Permits and Licenses
relating to the Business, or Hazardous Material or environmental conditions that
exist on or prior to the Closing Date;

(vi)      the Sellers’ obligations under this Agreement and the Ancillary
Agreements and any fees or expenses incurred by any of the Sellers in connection
with the negotiation, preparation, approval or execution of this Agreement and
the Ancillary Agreements and/or the sale of the Purchased Assets pursuant
hereto, including, without limitation, the fees and expenses of counsel,
independent auditors, brokers, bankers, investment bankers and other advisors or
consultants and any success (or similar fees) arising in connection therewith;

(vii)     any Liabilities arising as a result of any Action initiated at any
time, to the extent related to the Business or the Purchased Assets on or prior
to the Closing Date, including any shareholder Actions, or Actions in tort or
for breach of contract and any Liabilities arising in connection with the
Actions set forth on Section 2.02(b)(vii) of the Sellers’ Disclosure Schedule;

(viii)    except as provided in Section 2.02(a)(viii) or to the extent
specifically provided in Article VI, all Liabilities arising out of, relating to
or with respect to (i) the

 

19


--------------------------------------------------------------------------------


employment or performance of services, or termination of employment or services
by Sellers or any of their Affiliates of any individual on or before the Closing
Date, (ii) each of the Employee Plans subject to Title IV of ERISA, all other
Employee Plans (excluding the Assumed Employee Plans set forth on Section
6.02(b) of the Sellers’ Disclosure Schedule) and any other “employee benefit
plan” (within the meaning of Section 3(3) of ERISA) or other benefit or
compensation plan, program, agreement or arrangement at any time maintained,
sponsored, contributed or required to be contributed to by any Seller or any
Affiliate of any Seller, or with respect to which any Seller or any Affiliate of
any Seller has any Liability or otherwise, or (iii) workers’ compensation claims
against Sellers or any of their Subsidiaries that relate to the period ending on
the Closing Date, irrespective of whether such claims are made prior to or after
the Closing;

(ix)      any Liability relating to the employment or termination of employment
of any Person arising from or related to the operation of the Business or the
D56 Business prior to Closing (including but not limited to, any severance or
stay or incentive bonuses) not expressly assumed by Purchaser under Article VI;

(x)       any Liabilities arising under Intercompany Loans and all promissory
notes related thereto;

(xi)      all Liabilities arising under the Term Loan Agreement;

(xii)     all Liabilities arising under the DIP Credit Agreement;

(xiii)    all Liabilities arising under the Revolving Credit Agreement;

(xiv)    all Liabilities with respect to Seller Expenses;

(xv)     subject to Section 2.02(a)(iii)(B), Section 2.02(a)(iv), Section
2.02(a)(v), Section 2.02(a)(vi) and Section 2.02(a)(vii) any Liabilities arising
from the ownership and operation of the Business prior to the Closing,
including, without limitation, all Liabilities in respect of Indebtedness that
relates to the period prior to the Closing;

(xvi)   any Liabilities arising from the operation of any successor liability
Laws, including, without limitation, “bulk sales” statutes, to the extent that
non-compliance therewith or the failure to obtain necessary clearances would
subject the Purchaser or the Purchased Assets to the claims of any creditors of
any of the Sellers, or would subject any of the Purchased Assets to any
Encumbrances or other restrictions (except for Permitted Encumbrances);

(xvii)   any violation of an applicable Law or Order prior to the Closing by any
of the Sellers, including, without limitation, any Environmental Law;

(xviii)  any (i) IBNR Liability submitted pursuant to Section 6.02(h) following
the termination of the IBNR Claims Period and (ii) Excess IBNR Liability; and

(xix)    any Liability with respect to outstanding checks or other instruments
issued by the Sellers.

 

20


--------------------------------------------------------------------------------


Section 2.03    Purchase of Purchased Assets. On the terms and subject to the
conditions of this Agreement, on the Closing Date (a) the Purchaser shall
purchase the Purchased Assets and assume the Assumed Liabilities from the
Sellers, and (b) the Purchase Price shall be paid as set forth in Section 2.04.

Section 2.04    Purchase Price. The purchase price (the “Purchase Price”)
payable in consideration for the sale, transfer, assignment, conveyance and
delivery by the Sellers to the Purchaser of the Purchased Assets shall consist
of the following:

(a)       an amount in cash equal to (x) $42,500,000, subject to adjustments as
provided in Section 2.07 minus (y) the Determined Cure Costs payable by the
Purchaser under Section 5.01(c), which shall be paid to the applicable
counterparties of the applicable Assigned Contracts in accordance with Section
5.01(c); plus

(b)       the assumption at the Closing by the Purchaser of the Assumed
Liabilities from the Sellers.

Section 2.05    Purchase Price Deposit. Prior to the execution of this
Agreement, pursuant to the terms of the Escrow Agreement, Purchaser deposited
with JPMorgan Chase Bank, National Association, in its capacity as escrow agent
(the “Escrow Agent”) the sum of Four Million Two Hundred Fifty Thousand Dollars
($4,250,000) by wire transfer of immediately available funds (the “Escrowed
Funds”), to be released by the Escrow Agent and delivered to either Purchaser or
Sellers, in accordance with the provisions of the Escrow Agreement. Pursuant to
the Escrow Agreement, the Escrowed Funds (together with all accrued investment
income thereon) shall be distributed as follows:

(a)       if the Closing shall occur, the Escrowed Funds shall be applied
towards the Purchase Price payable by Purchaser to Sellers under Section 2.04
and Section 2.06 hereof and all accrued investment income thereon shall be
delivered to Purchaser at the Closing;

(b)       if this Agreement is terminated by Sellers pursuant to Section
9.01(f), the Escrowed Funds, together with all accrued investment income
thereon, shall be delivered to Sellers; or

(c)       if this Agreement is terminated for any reason other than by Sellers
pursuant to Section 9.01(f), the Escrowed Funds, together with all accrued
investment income thereon, shall in each case be returned to Purchaser.

Section 2.06    Payment of Purchase Price. On the Closing Date, Purchaser shall
pay the Purchase Price to Sellers, which shall be paid by wire transfer of
immediately available funds into an account designated by Sellers.

Section 2.07    Purchase Price Adjustment. (a) As promptly as practicable, but
no later than sixty (60) days after the Closing Date, Purchaser shall cause to
be prepared and delivered to Sellers the final amount of IBNR Liabilities
submitted pursuant to Section 6.02(h) during the IBNR Claims Period, together
with a calculation of the Excess IBNR Liability, if any, and the Closing
Statement (as defined below), together with a certificate based on such Closing
Statement setting forth Purchaser’s calculation of Closing Working Capital (as
defined below).

 

21


--------------------------------------------------------------------------------


The closing statement (the “Closing Statement”) shall present the Net Working
Capital as of the close of business on the day prior to the Closing Date
(“Closing Working Capital”). “Net Working Capital” means the consolidated
current assets of the Business, reduced by the consolidated current liabilities
of the Business, in each case as determined in accordance with the accounting
principles set forth on Section 2.07(a)(i) of the Sellers’ Disclosure Schedule
(the “Agreed Principles”). For additional clarity, Net Working Capital shall not
include any Excluded Assets, Excluded Liabilities (including those related to
the D56 Business) or deferred taxes. The preparation of the Closing Statement
shall be for the sole purpose of determining changes in Net Working Capital from
January 3, 2009 (the “Reference Date”) to the Closing Date. Attached hereto as
Section 2.07(a)(ii) of the Sellers’ Disclosure Schedule is a schedule showing
the Net Working Capital as of the Reference Date after giving effect to the pro
forma adjustments required in the Agreed Principles (“Reference Statement”).

(b)       If Sellers disagree with Purchaser’s calculation of Closing Working
Capital delivered pursuant to Section 2.07(a), Sellers may, within thirty (30)
days after delivery of the Closing Statement, deliver a notice to Purchaser
disagreeing with such calculation and setting forth Sellers’ calculation of such
amount. Purchaser shall provide Sellers and their Representatives with
reasonable access to any files, books and records that relate to the Business
that are in Purchaser’s possession or control to the extent that Sellers’
require such access to review the Closing Statement. Any such notice of
disagreement shall specify those items or amounts as to which Sellers disagree,
and Sellers shall be deemed to have agreed with all other items and amounts
contained in the Closing Statement and the calculation of Closing Working
Capital delivered pursuant to Section 2.07(a).

(c)       If a notice of disagreement shall be duly and timely delivered
pursuant to Section 2.07(b), Purchaser and Sellers shall, during the fifteen
(15) days following such delivery, use their commercially reasonable efforts to
reach agreement on the disputed items or amounts in order to determine, as may
be required, the amount of Closing Working Capital, which amount shall not be
less than the amount thereof shown in Purchaser’s calculation delivered pursuant
to Section 2.07(a) nor more than the amount thereof shown in Sellers’
calculation delivered pursuant to Section 2.07(b). If during such period,
Purchaser and Sellers are unable to reach such agreement, they shall promptly
thereafter cause KPMG LLP (or if unable or unwilling to accept its mandate, an
independent accountant to be mutually agreed upon by Sellers and Purchaser) (the
“Accounting Referee”) to review this Agreement and the disputed items or amounts
for the purpose of calculating Closing Working Capital. In making such
calculation, the Accounting Referee shall consider only those items or amounts
in the Closing Statement related to the Closing Working Capital and Purchaser’s
calculation of Closing Working Capital as to which Sellers have disagreed. The
Accounting Referee shall deliver to Purchaser and Sellers, as promptly as
practicable (but in any case no later than thirty (30) days from the date of
engagement of the Accounting Referee), a report setting forth such calculation.
Such report shall be final and binding upon Purchaser and Sellers. The cost of
such review and report shall be borne equally by Purchaser and Sellers.

(d)       Purchaser and Sellers shall, and shall cause their respective
Representatives to, cooperate and assist in the preparation of the Closing
Statement and the calculation of Closing Working Capital and in the conduct of
the review referred to in this

 

22


--------------------------------------------------------------------------------


Section 2.07, including, without limitation, the making available to the extent
necessary of books, records, work papers and personnel.

(e)       If Final Working Capital exceeds Net Working Capital as of the
Reference Date, Purchaser shall pay to Sellers, in the manner and with interest
as provided in Section 2.07(f), the amount of such excess and, if Net Working
Capital as of the Reference Date exceeds Final Working Capital, Sellers shall
pay to Purchaser the amount of such excess, as an adjustment to the Purchase
Price, in the manner and with interest as provided in Section 2.07(f). In
addition to the foregoing, the Excess IBNR Liability (as defined in Section
6.02(h)), if any, shall be paid by Sellers to Purchaser, as an adjustment to the
Purchase Price, in the manner and with interest as provided in Section 2.07(f).
Notwithstanding anything to the contrary contained herein, the maximum
adjustment that shall be made to the Purchase Price pursuant to this Section
2.07(e) shall not reduce the Purchase Price to less than an amount equal to the
Obligations (as defined in the DIP Credit Agreement) outstanding under the DIP
Credit Agreement (including all letters of credit to the extent not replaced) as
of the Closing. “Final Working Capital” means Closing Working Capital (x) as
shown in Purchaser’s calculation delivered pursuant to Section 2.07(a) if no
notice of disagreement with respect thereto is duly delivered pursuant to
Section 2.07(b) or (y) if such a notice of disagreement is delivered, (A) as
agreed by Purchaser and Sellers pursuant to Section 2.07(c) or (B) in the
absence of such agreement, as shown in the Accounting Referee’s calculation
delivered pursuant to Section 2.07(c); provided, however, that in no event shall
Final Working Capital be less than Purchaser’s calculation of Closing Working
Capital delivered pursuant to Section 2.07(a) or more than Seller’s calculation
of Closing Working Capital delivered pursuant to Section 2.07(b).

(f)        Any payment pursuant to Section 2.07(e) shall be made at a mutually
convenient time and place within five (5) Business Days after Final Working
Capital has been determined by wire transfer by Purchaser or Sellers, as the
case may be, of immediately available funds to the account of such other party
as may be designated in writing by such other party. The amount of any payment
to be made pursuant to this Section 2.07 shall bear interest from and including
the Closing Date to but excluding the date of payment at a rate per annum equal
to the rate of interest published from time to time by the Wall Street Journal
as the “prime rate” at large U.S. money center banks during the period from the
Closing Date to the date of payment. Such interest shall be payable at the same
time as the payment to which it relates and shall be calculated daily on the
basis of a year of three hundred sixty five (365) days and the actual number of
days elapsed.

Section 2.08    Allocation of the Purchase Price. The Purchase Price (to the
extent required by the Tax Code) shall be allocated among the Purchased Assets
and by entity as of the Closing Date in accordance with the relative fair market
value of the Purchased Assets at that time, to the extent relevant, and in a
manner consistent with Section 1060 of the Tax Code and the Regulations which
allocation will be set out in a schedule to be prepared by Purchaser and to be
agreed upon by LGI within thirty (30) days after the Closing Date (the
“Allocation”). If LGI and the Purchaser are unable to agree upon the Allocation
within thirty (30) days after the Closing Date, the disputed items shall be
resolved by the Accounting Referee. Subject to the foregoing provisions of this
Section 2.08, for all Tax purposes, the Purchaser and the Sellers agree that the
Transactions shall be reported in a manner consistent with the terms of this
Agreement, including the Allocation, and that none of them will take any
position inconsistent

 

23


--------------------------------------------------------------------------------


therewith in any Tax Return, in any refund claim, in any litigation, or
otherwise. The Sellers and the Purchaser agree to cooperate with each other in
preparing IRS Form 8594 (including any subsequent adjustments required thereto),
and to furnish the other with a copy of such form prepared in draft form within
a reasonable period before its filing due date. If such allocation is disputed
by any taxation or other Governmental Authority, the Purchaser or any Seller
receiving notice of such dispute will promptly notify the other party and the
parties will use their reasonable best efforts to sustain the final allocation.
The parties will share information and cooperate in good faith to permit the
Transactions to be properly, timely and consistently reported.

Section 2.09    Determined Cure Costs. The Purchaser agrees to promptly satisfy
all Determined Cure Costs, as and when such Determined Cure Costs become due, in
respect of Assigned Contracts (other than Excluded Contracts) for which all
necessary consents and/or Bankruptcy Court approval to transfer have been
obtained.

Section 2.10    Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement shall take
place at a closing (the “Closing”) to be held at the offices of Weil, Gotshal, &
Manges LLP, 767 Fifth Avenue, New York, New York at 10:00 a.m. New York time on
the third Business Day following the satisfaction or waiver of the conditions to
the obligations of the parties hereto set forth in Section 8.01 and Section 8.02
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions), or at
such other place or at such other time or on such other date as LGI and the
Purchaser may mutually agree upon in writing. The date of the Closing is herein
referred to as the “Closing Date.”

Section 2.11    Closing Deliveries by the Sellers. At the Closing, the Sellers
shall deliver or cause to be delivered to the Purchaser:

(a)       a certified copy of the Sale Order, as entered by the Bankruptcy
Court;

(b)       the Bill of Sale and Assignment and Assumption Agreement, the Deeds
applicable in the relevant jurisdictions for the Owned Real Property (with the
Deeds for the Owned Real Property to be recorded with copies of all required
Conveyance Tax stamps affixed, except for any Conveyance Taxes that are exempt
pursuant to Section 1146(a) of the Bankruptcy Code), the Assignments of Leased
Properties in recordation form, the Assignments of Intellectual Property and
such other instruments, in form and substance and in registrable or recordation
form where applicable, reasonably satisfactory to the Purchaser, as may be
reasonably requested by the Purchaser to effect the transfer of the Purchased
Assets to the Purchaser, or to register or record or evidence such transfer on
the public records, in each case duly executed by each applicable Seller and the
other parties thereto (other than the Purchaser);

(c)       the Ancillary Agreements, duly executed by each applicable Seller and
the other parties thereto (other than the Purchaser) other than the Ancillary
Agreements delivered pursuant to Section 2.11(b);

(d)       a certificate of non-foreign status pursuant to section 1.1445-2(b)(2)
of the Regulations from each Seller;

 

24


--------------------------------------------------------------------------------


(e)       copies of resolutions of the board of directors (or equivalent
governing body) of each Seller authorizing and approving the execution and
delivery of this Agreement and the Ancillary Agreements and the performance by
such Seller of its obligations hereunder and thereunder, certified by the
Secretary of such Seller;

(f)        an incumbency certificate dated the Closing Date for each Seller
executed by the Secretary of such Seller which shall identify the names and
titles and bear the signatures of the officers of such Seller individually
authorized to execute and deliver this Agreement and the Ancillary Agreements to
which such Seller is a party;

(g)       copies of the certificate of incorporation and bylaws (or equivalent
governance documents) of each Seller, in each case certified by the Secretary of
such Seller;

(h)       termination statements, lien releases, discharges, financing change
statements or other documents, notices or other instruments as the Purchaser may
reasonably deem necessary to release Liens (other than Permitted Encumbrances)
on the Purchased Assets, each in form and substance reasonably satisfactory to
the Purchaser duly executed by any holders of such Liens;

(i)        subject to Section 5.01(b), written consents in form and substance
reasonably satisfactory to the Purchaser duly executed by the applicable Sellers
and counterparties evidencing any consents necessary to effect the assignment to
the Purchaser of Intellectual Property pursuant to Section 5.07(b) and 5.07(c);

(j)        a certificate of a duly authorized officer of each of the Sellers
certifying that all conditions set forth in Section 8.02 have been satisfied (or
to the extent any such condition has been waived in accordance with the terms
hereof, attaching thereto the applicable written waiver);

(k)       an updated Section 2.11(k) of the Sellers’ Disclosure Schedule setting
forth the Trade Payables outstanding as of 11:59:59 p.m. Eastern Standard Time
on a date no earlier than three (3) Business Days prior to the Closing Date; and

(l)        such other customary documents and instruments of transfer,
assumptions and filings as may be reasonably required to be delivered by any
Seller to consummate the Transactions or otherwise give effect to this
Agreement.

Section 2.12    Closing Deliveries by the Purchaser. At the Closing, the
Purchaser shall deliver, or cause to be delivered,

(a)       to LGI:

(i)        the Bill of Sale and Assignment and Assumption Agreement, the
Assignments of Leased Properties and the Assignments of Intellectual Property,
in each case in form and substance reasonably satisfactory to LGI, to effect the
assumption by the Purchaser of the Assumed Liabilities, duly executed by the
Purchaser (where required);

 

25


--------------------------------------------------------------------------------


(ii)       the Ancillary Agreements to which the Purchaser is a party, duly
executed by the Purchaser other than the Ancillary Agreements delivered pursuant
to Section 2.12(a)(i);

(iii)      a certificate of a duly authorized officer of the Purchaser
certifying that the conditions set forth in Section 8.01(a) have been satisfied
(or to the extent any such condition has been waived in accordance with the
terms hereof, attaching thereto the applicable written waiver);

(iv)      a copy of resolutions of the board of directors of the Purchaser
authorizing and approving the execution and delivery of this Agreement and the
Ancillary Agreements to which it is a party and the performance by the Purchaser
of its obligations hereunder and thereunder, certified by the Secretary of the
Purchaser;

(v)       an incumbency certificate dated the Closing Date for the Purchaser
executed by the Secretary of the Purchaser which shall identify the names and
titles and bear the signatures of the officers of the Purchaser individually
authorized to execute and deliver this Agreement and the Ancillary Agreements to
which the Purchaser is a party;

(vi)      such other customary documents and instruments of transfer,
assumptions and filings as may be reasonably required to be delivered by the
Purchaser to consummate the Transactions or otherwise give effect to this
Agreement; and

(b)       the Purchase Price in accordance with Section 2.04.

Section 2.13    Relinquishment of Control. At the Closing, the Sellers shall
turn over actual possession and control of all of the Purchased Assets to the
Purchaser by taking such action that may be required or reasonably requested by
the Purchaser to effect such transfer of possession and control.

Section 2.14    Assignment of Contracts and Rights. (a) To the extent that any
Contract to be sold, transferred, conveyed or assigned (any sale, transfer,
conveyance or assignment, a “Transfer”) to the Purchaser pursuant to the terms
of Section 2.01 is not capable of being Transferred to the Purchaser (after
giving effect to the Sale Order) without the Consent of a third Person (each
such Contract, a “Consent Pending Contract”), or if such Transfer or attempted
Transfer would, or if the subsequent Transfer or attempted Transfer of the
equity interests of the Purchaser would, constitute a breach thereof or a
violation of any Law, nothing in this Agreement or in any document, agreement or
instrument delivered pursuant to this Agreement will constitute a Transfer or an
attempted Transfer thereof prior to the time at which all Consents necessary for
such Transfer will have been obtained unless an Order of the Bankruptcy Court
effects such Transfer without Consent.

(b)       Sellers shall hold and not reject pursuant to section 365 of the
Bankruptcy Code any Consent Pending Contracts for a period of sixty (60) days
following the Closing Date (the “Contract Retention Period”) and, as soon as
practicable after receiving further written notice(s) (each, an “Assumption
Notice”) from Purchaser during the Contract Retention Period requesting
assumption and assignment of any Consent Pending Contract, the Sellers shall,
subject to Purchaser’s demonstrating adequate assurance of future performance
thereunder, take

 

26


--------------------------------------------------------------------------------


all actions reasonably necessary to seek to assume and assign to Purchaser
pursuant to section 365 of the Bankruptcy Code any Contract(s) set forth in an
Assumption Notice, and any applicable Determined Cure Cost shall be satisfied in
accordance with Section 2.09 hereof. The Sellers agree and acknowledge that the
covenant set forth in this Section 2.14(b) shall survive the Closing; provided,
that, with respect to any Consent Pending Contract, Purchaser shall compensate
the Sellers for Liabilities for the continuation of such Consent Pending
Contracts during the Contract Retention Period up to and including the date
which is ten (10) days following Sellers’ receipt of written notice from
Purchaser authorizing rejection of the same or, in the case of any Consent
Pending Contracts that relate to any Owned Real Property or any Leased Real
Property, the date which is forty-five (45) days following Sellers’ receipt of
written notice from Purchaser authorizing rejection of the same, it being
understood and agreed that Sellers’ obligation to assume and assign any Consent
Pending Contract shall be conditioned upon Purchaser’s payment of such amounts
and that Purchaser’s covenant to pay such amounts shall survive the Closing
until the termination of the Contract Retention Period unless otherwise
authorized by Purchaser by written notice to Sellers to be rejected.
Notwithstanding anything in this Agreement to the contrary, on the date any
Contract is assumed and assigned to Purchaser pursuant to this Section 2.14(b),
such Contract shall be deemed an Assigned Contract and deemed scheduled on
Section 3.12(a) under the appropriate heading for all purposes under this
Agreement. Sellers shall have the right at any time following the expiration of
the Contract Retention Period to reject any Consent Pending Contracts pursuant
to section 365 of the Bankruptcy Code.

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Except as set forth in the corresponding sections or subsections of the Sellers’
Disclosure Schedule, the Sellers jointly and severally hereby represent and
warrant to the Purchaser as of the date hereof and as of the Closing Date
(except for representations and warranties that are made as of a specific date,
which are made only as of such date) as follows:

Section 3.01    Organization, Authority and Qualification of the Seller. Each of
the Sellers is a corporation or limited liability company, as the case may be,
duly organized, validly existing and, except as a result of the commencement of
the Chapter 11 Cases, in good standing under the laws of the jurisdiction of its
incorporation, formation or organization, and, subject to obtaining the approval
of the Bankruptcy Court, has all necessary power and authority to enter into
this Agreement and the Ancillary Agreements, to carry out its obligations
hereunder and thereunder, and to consummate the Transactions. Each of the
Sellers has all necessary power and authority to own, lease, operate and conduct
its respective businesses, properties and assets as now being conducted. Each of
the Sellers is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the properties owned or leased by it or the
operation of its respective business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed, qualified or
in good standing (a) has resulted from the commencement or continuance of the
Chapter 11 Cases; or (b) would not: (i) adversely affect the ability of such
Seller to carry out its obligations under this Agreement and the Ancillary
Agreements, and to consummate the Transactions; or (ii) otherwise reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Subject to obtaining the Sale Order from the Bankruptcy Court, and except as
otherwise disclosed in Section 3.01 of the Sellers’ Disclosure Schedule, the
execution and delivery of this Agreement and the Ancillary

 

27


--------------------------------------------------------------------------------


Agreements by each Seller, the performance by each Seller of its obligations
hereunder and thereunder, and the consummation by each Seller of the
Transactions have been duly authorized by all requisite action on the part of
such Seller, and no other corporate or limited liability company action or
proceeding on the part of any of the Sellers is necessary to authorize the
execution and delivery of this Agreement and the Ancillary Agreements by each of
the Sellers, or the consummation of the Transactions. This Agreement has been,
and upon their execution, the Ancillary Agreements shall have been, duly
executed and delivered by each Seller, and (assuming due authorization,
execution and delivery by the Purchaser), subject to the approval of the
Bankruptcy Court, this Agreement constitutes, and, upon their execution, the
Ancillary Agreements shall constitute, legal, valid and binding obligations of
such Seller, enforceable against such Seller in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar
Laws now or hereafter in effect relating to creditors’ rights generally and
subject to general principles of equity. None of the Sellers have any
Subsidiaries, except for other Sellers.

Section 3.02    No Conflict. Subject to obtaining the HSR Approval (if required)
and the approval of the Bankruptcy Court and the State of New Jersey under the
Industrial Site Recovery Act (if required), and assuming that all consents,
approvals, authorizations and other actions described in Section 3.03 have been
obtained, all filings and notifications listed in Section 3.03 of the Sellers’
Disclosure Schedule have been made, and any applicable waiting period has
expired or been terminated, and except as may result from any facts or
circumstances relating solely to the Purchaser, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Sellers and
the consummation of the Transactions hereby and thereby do not and will not,
except as set forth in Section 3.02 of the Sellers’ Disclosure Schedule: (a)
violate, conflict with or result in the breach of the certificate of
incorporation, articles of incorporation, bylaws, certificate of formation,
operating agreement, limited liability company agreement or similar formation or
organizational documents of any of the Sellers; (b) conflict with or violate any
Law or Order applicable to any of the Sellers or any of the Purchased Assets or
Assumed Liabilities; (c) violate, conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, or require any consent under any note,
bond, mortgage or indenture, Contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which any of the Sellers
is a party, or result in the creation of any Lien (other than Permitted Liens)
on any of the Purchased Assets, except to the extent that any such rights and
such Liens are not enforceable (before or after consummation of the
Transactions) due to operation of the Bankruptcy Code and except, in the case of
clauses (b) and (c), for any such conflict, violation, breach or default that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.03    Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and each Ancillary Agreement by the Sellers do not
or, upon the entry by the Bankruptcy Court of the Sale Order as required by
Section 8.01(d) and Section 8.02(d), will not require any consent, approval,
authorization or other Order of, action by, filing with or notification to, any
Governmental Authority under any of the terms, conditions or provisions of any
Law or Order applicable to any Seller or by which any of the Purchased Assets
may be bound, any Contract to which any Seller is a party or by which any Seller
may be bound, except (i) the filing of notification and report forms with the
United States Federal Trade

 

28


--------------------------------------------------------------------------------


Commission and the United States Department of Justice under the HSR Act and the
expiration or termination of any applicable waiting period thereunder, if
required (“HSR Approval”), and (ii) as described in Section 3.03 of the Sellers’
Disclosure Schedule.

Section 3.04    SEC Filings; Financial Statements; Undisclosed Liabilities. (a)
To the Sellers’ Knowledge, except as set forth in Section 3.04(a) of the
Sellers’ Disclosure Schedule, since January 1, 2007, LGI has timely filed with
the SEC all LGI SEC Documents, all of which are publicly available on EDGAR.
Except to the extent amended or superseded by a subsequent filing with the SEC
made prior to the date hereof, as of their respective dates (and if so amended
or superseded, then on the date of such filing prior to the date hereof), the
LGI SEC Documents (including any financial statements or schedules included
therein) and any forms, reports, schedules, statements, registration statements,
proxy statements and other documents (including in each case, exhibits,
schedules, amendments or supplements thereto, and any other information
incorporated by reference therein) (i) did not, and in the case of Subsequent
Filings will not, contain any untrue statement of a material fact or omit, or in
the case of Subsequent Filings will not omit, to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading, and
(ii) complied, and in the case of Subsequent Filings will comply, in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be. None of LGI’s Subsidiaries is required to
file any forms, reports or other documents with the SEC.

(b)       To the Sellers’ Knowledge, each of the financial statements contained
or to be contained in the LGI SEC Documents (including, in each case, any
related notes and schedules) has (i) at the time at which they were prepared,
been prepared from, and is in accordance with, the books and records of LGI and
its consolidated Subsidiaries, and complies in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, (ii) been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto and in the case of unaudited quarterly financial
statements, as permitted by Form 10-Q under the Exchange Act) and fairly
presents in all material respects the consolidated financial position and the
consolidated results of operations and cash flows of LGI and its consolidated
Subsidiaries as at the dates and for the periods covered thereby except for
subsequent adjustments that may be required to reflect the impact that the
commencement of the Chapter 11 Cases has had on the Sellers and except that the
unaudited interim financial statements were or are subject to normal year-end
adjustments.

Section 3.05    Litigation. Except (a) for the Chapter 11 Cases or (b) as set
forth in Section 3.05 of the Sellers’ Disclosure Schedule, there is no pending
Action by or against any of the Sellers or relating to the Business or any of
the Purchased Assets or Assumed Liabilities, or, to the Sellers’ Knowledge,
threatened against or affecting any of the Sellers or relating to the Business
or any of the Purchased Assets or Assumed Liabilities, which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect.

Section 3.06    Compliance with Laws. Except as would not have a Material
Adverse Effect, since January 1, 2007, the Sellers (a) have conducted and
continue to conduct the Business in all material respects in accordance with all
applicable Laws and Orders

 

29


--------------------------------------------------------------------------------


applicable to the Business, (b) have complied with and continue to comply with
in all material respects all Laws and Orders applicable to the Purchased Assets
and the Assumed Liabilities, (c) are not in violation in any material respect of
any such Law or Order, and (d) have not received any notice that any violation
of any such Law or Order is being or may be alleged.

Section 3.07    Environmental Matters. Except as set forth in Section 3.07 of
the Sellers’ Disclosure Schedule or in each case as would not have a Material
Adverse Effect, to the Sellers’ Knowledge:

(a)       The Business, the Leased Real Property, the Owned Real Property or any
properties or facilities owned, leased or operated by the Business are in
compliance with Environmental Laws;

(b)       The Business possesses and is in compliance with all Environmental
Permits necessary for the conduct of its business as presently conducted;

(c)       There has been no Release at the Leased Real Property, the Owned Real
Property or any properties or facilities currently owned, leased or operated by
the Business or a predecessor in interest;

(d)       None of the Leased Real Property, the Owned Real Property or any
facilities currently owned, leased, operated or otherwise used by the Business
contains or is contaminated with any Hazardous Materials, other than in
compliance with the requirements of Environmental Law and in quantities or under
circumstances such that no investigation or remediation would reasonably be
expected to be required under any Environmental Law;

(e)       Since January 1, 2007, no Environmental Claims have been asserted
against the Business or, to the Sellers’ Knowledge, any predecessor in interest,
nor do the Sellers have knowledge or notice of any threatened or pending
Environmental Claim against the Business or any predecessor in interest;

(f)        Neither the Business, the Leased Real Property, the Owned Real
Property nor any properties or facilities currently owned, leased, operated or
otherwise used by the Business is subject to any agreement that may require it
to pay to, reimburse, guarantee, pledge, defend, indemnify or hold harmless any
Person for or against any Environmental Liabilities;

(g)       None of the Leased Real Property, the Owned Real Property or any other
properties or facilities currently owned, leased, operated or otherwise used by
the Business contain an active or inactive incinerator, lagoon, landfill, septic
system, wastewater treatment system, underground storage tank, friable asbestos
or friable asbestos-containing material, or polychlorinated biphenyls; and

(h)       No Environmental Law regulates the transfer or requires the submission
of any notice of transfer the Leased Real Property, the Owned Real Property, the
Business or its assets.

 

30


--------------------------------------------------------------------------------


Section 3.08     Intellectual Property.

(a)       Schedule 3.08(a) sets forth a true and complete list of all material
(i) Owned Intellectual Property; and (ii) Licensed Intellectual Property.

(b)       Except as set forth in Section 3.08(b) of the Sellers’ Disclosure
Schedule and to Sellers’ Knowledge:

(i)        All Owned Intellectual Property is valid, subsisting and enforceable,
is not subject to any outstanding order, judgment or decree restricting its use
or adversely affecting any Seller’s rights thereto.

(ii)       None of the Sellers are violating and have not since January 1, 2007,
violated any Intellectual Property rights. To Sellers’ Knowledge, there are no
Actions, reissues, reexaminations, public protests, interferences, arbitrations,
mediations, oppositions, cancellations, Internet domain name dispute resolutions
or other proceedings (collectively, “Suits”) pending or threatened concerning
any claim or position that any Seller or any of their indemnitees have violated
any Intellectual Property rights.

(iii)      There are no Suits pending or threatened concerning the Owned
Intellectual Property, and, to the Sellers’ Knowledge, no valid basis for any
such Suits exists. To the Sellers’ Knowledge, there are no Suits pending or
threatened concerning the Licensed Intellectual Property or the right of any
Seller to use the Licensed Intellectual Property, and no valid basis for any
such Suits or claims exists.

(iv)      One or more Sellers own or otherwise hold valid rights to use all
Transferred Intellectual Property. To the Sellers’ Knowledge, no Person is
violating any Transferred Intellectual Property.

(v)       No Person other than a Seller has any ownership interest in, or a
right to receive a royalty or similar payment with respect to, any of the Owned
Intellectual Property. To Sellers’ Knowledge, no Person is entitled to a royalty
or similar payment with respect to Intellectual Property not owned by a Seller.
Since January 1, 2007, none of the Sellers have granted any options, licenses,
assignments or agreements of any kind relating to (i) ownership of rights in
Owned Intellectual Property; or (ii) the marketing or distribution of Owned
Intellectual Property.

(vi)      Since January 1, 2007, none of the Sellers have entered into any
agreement to indemnify any other Person against any charge of infringement of
any third party Intellectual Property, except for customary infringement
indemnities agreed to in the ordinary course of business and included as part of
any contracts for the license or sale of products or services. Since January 1,
2007, none of the Sellers have entered into any agreement granting any third
party the right to bring infringement actions or otherwise to enforce rights
with respect to the Owned Intellectual Property or pursuant to which any Seller
has agreed not to sue or otherwise enforce any legal rights with respect to
Owned Intellectual Property.

 

31


--------------------------------------------------------------------------------


Section 3.09     Real Property.

(a)       Section 3.09(a) of the Sellers’ Disclosure Schedule lists the street
address, legal description where appropriate and the current owner of each
parcel of real property in which any of the Sellers has fee title (or
equivalent) interest and which is used in or held for use in the conduct of the
Business. Except as described in Section 3.09(a) of the Sellers’ Disclosure
Schedule: (i) each Seller listed in Section 3.09(a) of the Sellers’ Disclosure
Schedule as the owner of a parcel of Owned Real Property has good and valid
title in fee simple to such parcel; (ii) to the extent as are in any of the
Sellers’ possession, the Sellers have made available to the Purchaser copies of
each deed for each parcel of Owned Real Property; and (iii) all buildings
situated on the Owned Real Property form a part of the Owned Real Property and
are owned by the Sellers. No Seller has received notice of any pending
condemnation proceeding or any threatened condemnation that would preclude or
impair the use of any Owned Real Property by the Business for the purposes for
which it is currently used. No Seller has received notice of the applicable
Governmental Authority altering its zoning Laws so as to affect or potentially
affect the Leased Real Property.

(b)       Section 3.09(b) of the Sellers’ Disclosure Schedule lists the street
address and legal description where appropriate of each parcel of real property
leased or subleased by any Seller as tenant or subtenant, as the case may be,
which is used in or held for use in the conduct of the Business, and the
identity of the lessee of each such parcel of Leased Real Property. To the
extent as are in any of the Sellers’ possession, the Sellers have delivered to
the Purchaser true and complete copies of the leases and subleases in effect at
the date hereof (including all amendments thereto and assignments in respect
thereof) relating to the Leased Real Property, and there has not been any
sublease or assignment entered into by any of the Sellers in respect of the
leases and subleases relating to the Leased Real Property. To Sellers’
Knowledge, each lease and sublease in respect of the Leased Real Property is a
valid lease or sublease and Sellers have received no written notice of default
except as disclosed in Section 3.09(b) of the Sellers’ Disclosure Schedule. To
Sellers’ Knowledge, the security deposit required pursuant to each lease and
sublease in respect of the Leased Real Property has not been drawn upon by the
relevant landlord or sublandlord, as applicable, and no additional monies are
required to bring the security deposits into compliance with respect to each
such lease or sublease, as applicable. No Seller has received notice of any
pending condemnation proceeding or any threatened condemnation that would
preclude or impair the use of any Leased Real Property by the Business for the
purposes for which it is currently used. No Seller has received notice of the
applicable Governmental Authority altering its zoning Laws so as to affect or
potentially affect the Leased Real Property.

(c)       The Owned Real Property and the Leased Real Property constitute all of
the real property used in the conduct of the Business.

(d)       Except as set forth in Section 3.09(d) of the Sellers’ Disclosure
Schedule, Sellers have (i) in the case of Owned Real Property, good and valid
title to, and (ii) in the case of the Leased Real Property, valid and binding
leasehold interests in all of their respective material assets, free and clear
of any Liens, except, in each case, for Permitted Encumbrances.

 

32


--------------------------------------------------------------------------------


(e)       Except as set forth in Section 3.09(e) of the Sellers’ Disclosure
Schedule, no options or rights of first offer or rights of first refusal or
similar rights or options have been granted by any Seller to any Person (other
than the Purchaser) that are enforceable despite the continuation of the
Bankruptcy Cases to (i) purchase, lease or otherwise acquire any interest in any
of the Owned Real Property or leases or subleases relating to the Leased Real
Property.

Section 3.10    Employee Benefit Matters.

(a)       Section 3.10(a) of the Sellers’ Disclosure Schedule lists: (i) all
material “employee benefit plans”, as defined in Section 3(3) of ERISA, and (ii)
other material pension, welfare benefit, bonus, incentive compensation, deferred
compensation, severance, vacation, paid time off, salary continuation, life
insurance, or educational assistance plans, programs or agreements, in each
case, with respect to which any Seller and their Subsidiaries have any
obligation or liability, contingent or otherwise, with respect to current or
former employees of the Sellers and their Subsidiaries (the “Employee Plans”).
All Employee Plans which are single employer plans or multiemployer plans and
are subject to Title IV of ERISA or Section 412 of the Tax Code are separately
identified on Section 3.10(a) of the Sellers’ Disclosure Schedule (collectively,
“Title IV Plans”).

(b)       A summary description of each Employee Plan has been made available to
Purchaser. Correct and complete copies of each Assumed Employee Plan and the
following documents, if applicable, have been made available to Purchaser:
(A) the most recent trust agreement and all amendments thereto, (B) the most
recent Forms 5500, (C) the most recent actuarial valuation, and (D) the most
recent IRS determination letter.

(c)       Each Assumed Employee Plan intended to qualify under Section 401 of
the Tax Code has been determined by the IRS to be so qualified. Except as set
forth in Section 3.10(c) of the Sellers’ Disclosure Schedule, to the Sellers’
Knowledge, nothing has occurred with respect to the operation of any such plan
which could reasonably be expected to result in the revocation of such favorable
determination.

(d)       Except by reason of the automatic stay under the Bankruptcy Code or as
set forth in Section 3.10(d) of the Sellers’ Disclosure Schedule, each Assumed
Employee Plan has been maintained, in all material respects, in accordance with
its terms and applicable Law.

(e)       Except as set forth in Section 3.10(e) of the Sellers’ Disclosure
Schedule, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment becoming due to any employee of Sellers or any of their Subsidiaries;
(ii) increase any benefits otherwise payable under any Employee Plan; or
(iii) result in the acceleration of the time of payment or vesting of any such
benefits.

Section 3.11    Taxes. Except as set forth in Section 3.11 of the Sellers’
Disclosure Schedule:

(a)       Sellers have timely filed or caused to be timely filed with the
appropriate taxing authorities (taking into account extensions to file Tax
Returns) all material Tax Returns that are required to be filed with respect to
the income or operations of the Business or the ownership of the Purchased
Assets;

 

33


--------------------------------------------------------------------------------


(b)       All Taxes shown to be payable on such filed Tax Returns have been paid
or reserved against in accordance with GAAP; and

(c)       Sellers are not foreign persons within the meaning of Section 1445 of
the Tax Code and the Regulations thereunder.

Section 3.12    Material Contracts.

(a)       Section 3.12(a) of the Sellers’ Disclosure Schedule sets forth all
Contracts concerning the Transferred Intellectual Property or that are related
to, or used in or held for use in, the Business (except for Contracts that are
Excluded Assets, purchase orders for inventory and other goods and services
purchased in the ordinary course of business, or in the case of clauses (i),
(iv), (vi)-(x), (xiii) and (xiv) below, Contracts (other than Contracts
concerning the Transferred Intellectual Property) that individually have a
future liability not in excess of $150,000 annually or $1,000,000 during the
term thereof, and other than Contracts that are cancelable by a Seller upon
notice of not more than 90 calendar days without penalty or cost), including,
without limitation:

(i)       Contracts for the purchase or sale of assets, products or services;

(ii)       Exclusive supply Contracts for the purchase of Inventory or other
goods or services that are otherwise not generally available and that are used
in connection with the Business;

(iii)      Contracts pursuant to which a Seller grants to any Person the right
to manufacture, design, market, distribute or resell any Business product, or to
represent a Seller with respect to any such product, or act as agent for any
Seller in connection with the marketing, distribution or sale of any Business
product;

(iv)      Contracts for the lease of tangible personal property;

(v)       Contracts containing a covenant that restricts a Seller or any
Affiliate of a Seller from engaging in any line of business or competing with
any Person;

(vi)      Contracts providing for indemnification by a Seller, other than in
connection with respect to standard terms and conditions of a Contract for the
purchase or sale of assets, products or services in the ordinary course of
business;

(vii)     Employment, consulting or independent contractor Contracts, other than
unwritten at-will employment Contracts;

(viii)    Contracts relating to a joint venture of the Business;

(ix)      Currency exchange, interest rate, commodity exchange or similar
Contracts;

(x)       Contracts for capital expenditures;

 

34


--------------------------------------------------------------------------------


(xi)      Contracts with any director, officer or employee of Seller or any of
its Subsidiaries (in each case, other than (A) employment agreements covered in
clause (vii) above), (B) payments of compensation for employment to employees in
connection with unwritten at-will employment Contracts and (C) participation in
Employee Plans by employees;

(xii)     Contracts or licenses of any patents, trademarks, trade names, service
marks, copyrights or other Intellectual Property received from or granted to
third parties;

(xiii)    Contracts for radio, television newspaper or other media advertising;
and

(xiv)    Contracts not made in the ordinary course of business.

(such Contracts collectively, “Material Contracts”, and each a “Material
Contract”).

(b)       Except as set forth in Section 3.12(b) of the Sellers’ Disclosure
Schedule, to Sellers’ Knowledge, each Material Contract (i) is valid and binding
on the applicable Seller and the counterparties thereto, and is in full force
and effect; and (ii) upon consummation of the Transactions, except to the extent
that any consents set forth in Section 3.02 or Section 3.03 of the Sellers’
Disclosure Schedule and Bankruptcy Court approvals to transfer are not obtained
or would otherwise not have a Material Adverse Effect, shall continue in full
force and effect without penalty or other adverse consequence. Except as
disclosed in Section 3.12(b) of the Sellers’ Disclosure Schedule, the applicable
Seller and, to the Sellers’ Knowledge, the counterparties thereto, are not in
breach of, or default under, any Material Contract to which any of them is a
party except for breaches or defaults that that would not have a Material
Adverse Effect or, upon entry or issuance of the Sale Order by the Bankruptcy
Court, would not preclude the Sellers from assigning such Material Contract to
the Purchaser and that would be cured or rendered unenforceable in accordance
with the Sale Order.

Section 3.13    Brokers. Except as set forth in Section 3.13 of the Sellers’
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of any Seller. The
Sellers are solely responsible for the fees and expenses of the Sellers’
Financial Advisor except for all unpaid professional fees approved by the
Bankruptcy Court which shall be paid in accordance with the terms of the Sale
Order.

Section 3.14    Insurance. Set forth in Section 3.14 of the Sellers’ Disclosure
Schedule is an accurate and complete list of each insurance policy and insurance
arrangement that covers the Purchased Assets, the Assumed Liabilities or
employees (including self insurance, but excluding insurance policies providing
benefits under welfare plans and directors’ and officers’ insurance) of the
Business (the “Insurance Policies”). To the Sellers’ Knowledge, the Insurance
Policies are in full force and effect, all premiums thereon have been paid, and
the Sellers are otherwise in compliance in all material respects with the terms
and provisions of such policies. To the Sellers’ Knowledge, no Seller is in
default under any of the Insurance Policies (or any policy required to be set
forth in Section 3.14 of the Sellers’ Disclosure Schedule) and there exists no
event, occurrence, condition or act (including the purchase of the Purchased
Assets hereunder) that, with the giving of notice, the lapse of time or the
happening of any other

 

35


--------------------------------------------------------------------------------


event or condition, would become a default thereunder. No Seller is aware of any
pending notice of cancellation or non-renewal of any such Insurance Policies
nor, to the Sellers’ Knowledge, has the termination of any such Insurance
Policies been threatened, and, to the Sellers’ Knowledge, there exists no event,
occurrence, condition or act (including the purchase of the Purchased Assets
hereunder) that, with the giving of notice, the lapse of time or the happening
of any other event or condition, would entitle any insurer to terminate or
cancel any such Insurance Policies.

Section 3.15    Permits. The Sellers have made available to the Purchaser prior
to the date hereof a true and complete copy of each of the Permits and Licenses,
each of which is listed in Section 3.15 of the Sellers’ Disclosure Schedule. To
the Sellers’ Knowledge, and except as would not have a Material Adverse Effect,
the Sellers have obtained and possess all Permits and Licenses and have made all
registrations or filings with or notices to any Governmental Authority necessary
for the lawful conduct of the Business as presently conducted and operated, or
necessary for the lawful ownership of their properties and assets or the
operation of the Business as presently conducted and operated. To Sellers’
Knowledge, each such Permit and License is valid and in full force and effect
and the Sellers are in material compliance with all such Permits and Licenses.
Each such Permit and License is included in the Purchased Assets. To Sellers’
Knowledge, the consummation of the Transactions will not result in the
revocation, cancellation or termination of, or any adverse amendment or
modification to, any such Permit and License. Any applications for the renewal
of any such Permit and License that are due prior to the Closing Date will be
timely made or filed by the applicable Seller prior to the Closing Date. To
Sellers’ Knowledge, no proceeding to modify, suspend, revoke, withdraw,
terminate or otherwise limit any such Permit and License is pending or
threatened and, to the Sellers’ Knowledge, there is no valid basis for any such
proceeding. To Sellers’ Knowledge, no administrative or governmental action or
proceeding has been taken in connection with the expiration, continuance or
renewal of any such Permit and License and there is no valid basis for any such
proceeding.

Section 3.16    Absence of Certain Changes. Other than as a result of the
commencement of the Chapter 11 Cases or the D56 Scale Down, since September 27,
2008, the Business has not experienced any (a) damage, destruction or loss,
whether covered by insurance or not, individually having a cost of $500,000 or
more; (b) except as would not have a Material Adverse Effect, change in
accounting methods or principles or any write-down, write up or revaluation of
any of the Purchased Assets or Assumed Liabilities, in each case except
depreciation accounted for in the ordinary course of business and write-downs of
inventory which reflect the lower of cost or market and, in each case, which are
in the ordinary course of business and in accordance with GAAP; or (c) sale,
assignment, transfer, lease or license (other than a Permitted Encumbrance) of
or on any of the Business’ tangible assets, except in the ordinary course of
business consistent with past practice, or agreement, whether orally or in
writing, to do any of the foregoing in this subsection (c). Since September 27,
2008, other than as a result of the commencement of the Chapter 11 Cases or the
D56 Scale Down, there has not been, occurred or arisen any agreement, condition,
action, omission or event which would be prohibited (or require consent) under
Section 5.02 had it existed, occurred or arisen after the date of this
Agreement.

 

36


--------------------------------------------------------------------------------


Section 3.17    Labor Matters

(a)       None of the Sellers nor any of their Subsidiaries are a party to any
collective bargaining agreement.

(b)       Except as set forth in Section 3.17(b) of the Sellers’ Disclosure
Schedule, as of the date hereof, there are no (i) strikes, work stoppages, work
slowdowns or lockouts pending or, to the Sellers’ Knowledge, threatened against
or involving Sellers or any of their Subsidiaries, or (ii) unfair labor practice
charges, grievances or complaints pending or, to the Sellers’ Knowledge,
threatened by or on behalf of any employee or group of employees of Sellers or
any of their Subsidiaries, except in each case as would not have a Material
Adverse Effect.

Section 3.18    Assets. To Sellers’ Knowledge, the Purchased Assets constitute
all of the assets necessary for the operation of the Business as presently
conducted.

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Except as set forth in the corresponding sections or subsections of the
Purchaser’s Disclosure Schedule, the Purchaser hereby represents and warrants to
the Sellers as of the date hereof and as of the Closing Date (except for
representations and warranties that are made as of a specific date, which are
made only as of such date) as follows:

Section 4.01    Organization and Authority of the Purchaser. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware and has all necessary corporate power and authority to enter into
this Agreement and the Ancillary Agreements to which it is a party, to carry out
its obligations hereunder and thereunder and to consummate the Transactions. The
Purchaser is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the properties owned or leased by it or the
operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed, qualified or in good
standing would not adversely affect the ability of the Purchaser to carry out
its obligations under this Agreement and the Ancillary Agreements to which it is
a party, and to consummate the Transactions. The execution and delivery by the
Purchaser of this Agreement and the Ancillary Agreements to which it is a party,
the performance by the Purchaser of its obligations hereunder and thereunder and
the consummation by the Purchaser of the Transactions have been duly authorized
by all requisite corporate action on the part of the Purchaser. This Agreement
has been, and upon their execution the Ancillary Agreements to which the
Purchaser is a party shall have been, duly executed and delivered by the
Purchaser, and (assuming due authorization, execution and delivery by each of
the Sellers and other parties thereto), subject to the approval of the
Bankruptcy Court, this Agreement constitutes, and upon their execution the
Ancillary Agreements to which the Purchaser is a party shall constitute, legal,
valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors’ rights generally and subject to general principles
of equity.

 

37


--------------------------------------------------------------------------------


Section 4.02    No Conflict. Subject to obtaining the HSR Approval (if required)
and the approval of the Bankruptcy Court, and assuming that all consents,
approvals, authorizations and other actions described in Section 4.03 have been
obtained, all filings and notifications listed in Section 4.03 of the
Purchaser’s Disclosure Schedule have been made, and any applicable waiting
period has expired or been terminated, and except as may result from any facts
or circumstances relating solely to the Sellers, the execution, delivery and
performance by the Purchaser of this Agreement and the Ancillary Agreements to
which the Purchaser is a party do not and will not: (a) violate, conflict with
or result in the breach of any provision of the certificate of incorporation or
bylaws of the Purchaser; (b) conflict with or violate any Law or Order
applicable to the Purchaser or its assets, properties or businesses; or (c)
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Purchaser is a
party, except, in the case of clauses (b) and (c), as would not materially and
adversely affect the ability of the Purchaser to carry out its obligations under
this Agreement and the Ancillary Agreements to which it is a party, and to
consummate the Transactions.

Section 4.03    Governmental Consents and Approvals. The execution, delivery and
performance by the Purchaser of this Agreement and each Ancillary Agreement to
which the Purchaser is a party do not or, upon the entry by the Bankruptcy Court
of the Sale Order as required by Section 8.01(d) and Section 8.02(d), will not
require any consent, approval, authorization or other Order of, action by,
filing with, or notification to, any Governmental Authority, except (i) the HSR
Approval (if required), (ii) as described in Section 4.03 of the Purchaser’s
Disclosure Schedule and (iii) where failure to obtain such consent, approval,
authorization or action, or to make such filing or notification, would not
prevent or materially delay the consummation by the Purchaser of the
Transactions.

Section 4.04    Litigation. As of the date hereof, no Action by or against the
Purchaser is pending or, to the Purchaser’s Knowledge, threatened, which would
reasonably be expected to affect the legality, validity or enforceability of
this Agreement, any Ancillary Agreement or the consummation of the Transactions.

Section 4.05    Brokers and Finders. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of the
Purchaser.

Section 4.06    Financial Capability. Attached hereto as Exhibit G is a true,
complete and correct copy of the executed equity commitment letter (the “Equity
Commitment Letter”) in favor of Purchaser for the Transactions. The Equity
Commitment Letter is binding on the parties thereto and is in full force and
effect as of the date hereof and Purchaser (i) at the Closing will have,
sufficient funds (without giving effect to any unfunded debt financing
regardless of whether any such financing is committed) available to pay the
Purchase Price and any expenses incurred by Purchaser in connection with the
Transactions, (ii) at the Closing will have, the resources and capabilities
(financial or otherwise) to perform its obligations hereunder,

 

38


--------------------------------------------------------------------------------


and (iii) has not incurred any obligation, commitment, restriction or Liability
of any kind, which would impair or adversely affect such resources and
capabilities.

Section 4.07    Condition of the Business. Notwithstanding anything contained in
this Agreement to the contrary, Purchaser acknowledges and agrees that Sellers
are not making any representations or warranties whatsoever, express or implied,
beyond those expressly given by Sellers in Article III hereof (as modified by
the Sellers’ Disclosure Schedule), and Purchaser acknowledges and agrees that,
except for the representations and warranties contained therein, the Purchased
Assets and the Business are being transferred on a “where is” and, as to
condition, “as is” basis. Any claims Purchaser may have for breach of
representation or warranty shall be based solely on the representations and
warranties of Sellers set forth in Article III hereof (as modified by the
Sellers’ Disclosure Schedule hereto as supplemented or amended). Purchaser
further represents that neither Sellers nor any of their Affiliates nor any
other Person has made any representation or warranty, express or implied, as to
the accuracy or completeness of any information regarding Sellers or any of
their Affiliates, the Business or the transactions contemplated by this
Agreement not expressly set forth in this Agreement, and none of Sellers, any of
their Affiliates or any other Person will have or be subject to any liability to
Purchaser or any other Person resulting from the distribution to Purchaser or
its representatives or Purchaser’s use of, any such information, including any
confidential memoranda distributed on behalf of Sellers relating to the Business
or other publications or data room information provided to Purchaser or its
representatives, or any other document or information in any form provided to
Purchaser or its representatives in connection with the sale of the Business and
the transactions contemplated hereby. Purchaser acknowledges that it has
conducted to its satisfaction, its own independent investigation of the Business
and, in making the determination to proceed with the transactions contemplated
by this Agreement Purchaser has relied on the results of its own independent
investigation.

ARTICLE V ADDITIONAL AGREEMENTS

Section 5.01    Assumption of Assigned Contracts.

(a)       No later than concurrently with the execution of this Agreement, the
Purchaser shall deliver to Sellers a list of the Contracts that the Purchaser
proposes to be the Assigned Contracts pursuant to this Agreement (the “Assigned
Contracts List”). Subject to the second sentence of Section 5.01(d), at any time
and from time to time on or before two (2) Business Days prior to the date on
which the Sale Hearing is held (including any rescheduled date) by the
Bankruptcy Court, the Purchaser may, by written notice to LGI, elect to exclude
from the Transactions and the Assigned Contracts List (i) any one or more of the
Contracts that would otherwise be Purchased Assets (including any lease pursuant
to which the Leased Real Property is leased by a Seller) and (ii) any or more of
the Permits and Licenses. Any Contract or Permit and License designated in such
a notice pursuant to the preceding sentence or designated as an Excluded
Contract pursuant to the second sentence of Section 5.01(d) (each such
designated Contract or Permit and License, an “Excluded Contract”, and all such
designated Contracts and Permits and Licenses collectively, the “Excluded
Contracts”) shall no longer be an Assigned Contract or a Permit and License to
be assigned to the Purchaser hereunder. There shall be no adjustment to the
Purchase Price as a result of the Purchaser’s election to exclude any one or
more of the Contracts or Permits and Licenses from the Transactions pursuant to
this

 

39


--------------------------------------------------------------------------------


Section 5.01(a) except that the Purchaser shall not be required to make any
payments for Determined Cure Costs or any other amounts for any such Excluded
Contracts.

(b)       At the time of Closing, and subject to the approval of the Bankruptcy
Court pursuant to the Sale Order or such other Order of the Bankruptcy Court
and/or the consent of the applicable counterparties to the extent necessary to
effect the assignment in any case, the Sellers shall assume (to the extent
required) and then assign to the Purchaser and the Purchaser shall assume from
the Sellers all the Assigned Contracts.

(c)       Subject to the terms of Section 2.04 and Section 5.01(a), the
Purchaser and Sellers shall make provision for the payment of the Determined
Cure Costs in accordance with the Sale Order. The Sellers shall use their
reasonable efforts, including the filing and prosecution of any and all
appropriate proceedings in the Bankruptcy Court, to establish the Determined
Cure Costs, if any, for each Assigned Contract, in accordance with the Sellers’
books and records as of the Petition Date and to obtain the Required Consents.

(d)       The Sellers shall have delivered to the Purchaser true and complete
copies of the material Assigned Contracts and Permits and Licenses (including
all amendments thereto and assignments thereof) or otherwise provided Purchaser
with access to such true and complete copies of such material Assigned Contracts
and Permits and Licenses on or before the date hereof. Notwithstanding any
provision in this Agreement to the contrary, the Purchaser shall not be required
to purchase, acquire or assume any material Assigned Contract or Permit and
License (or any Liabilities thereunder) a true and complete copy of which has
not been made available by the Sellers to Purchaser in accordance with the
preceding sentence, and the Purchaser may by written notice to LGI no later than
two (2) Business Days prior to the Sale Hearing, elect to make such Assigned
Contract or License and Permit an Excluded Contract. Notwithstanding any
provision in this Agreement to the contrary, from and after the date hereof
through the Closing Date, the Sellers will not reject or take any action (or
fail to take any action that would result in rejection by operation of law) to
reject, repudiate or disclaim any Contract without the prior written consent of
the Purchaser.

Section 5.02    Conduct of Business Prior to the Closing.

(a)       The Sellers covenant and agree that, except (1) as described in
Section 5.02(a) of the Sellers’ Disclosure Schedule, (2) as required by Law or
as a result of the Chapter 11 Cases, (3) as otherwise expressly contemplated by
this Agreement, or (4) with the prior consent of Purchaser (which consent shall
not be unreasonably withheld or delayed), between the date hereof and the
Closing, each Seller shall:

(i)        use its commercially reasonable efforts and take all necessary
actions to preserve intact in all material respects the Purchased Assets, to
maintain, preserve and keep the Purchased Assets in good condition and repair
(normal wear and tear excepted), and to maintain in effect all material
licenses, permits, and approvals of Governmental Authorities which are necessary
for the conduct of the Business;

(ii)       conduct the Business only in the ordinary course of business
consistent with past practice;

 

40


--------------------------------------------------------------------------------


(iii)      use commercially reasonable efforts to maintain in full force and
effect the Owned Intellectual Property;

(iv)      use commercially reasonable efforts to maintain in all material
respects the goodwill and organization of the Business and Sellers’ relationship
with the Business Employees, suppliers, customers, lenders, lessors and others
having business dealings with them in connection with the Business;

(v)       subject to Section 5.01(c), use commercially reasonable efforts to
obtain all necessary consents to the transfer of the Contracts that are to be
transferred to the Purchaser pursuant to this Agreement, provided that, subject
to Section 5.01(c), the obligation to use commercially reasonable efforts shall
not require any payment of money or other consideration by the Sellers unless
the Purchaser requests that the Sellers make such a payment or provide such
other consideration and Purchaser agrees to pay the Sellers or provide such
other consideration in advance for such payment and any associated costs;

(vi)      use commercially reasonable efforts to obtain authorization pursuant
to the Sale Order to execute, deliver and/or file Uniform Commercial Code, lien
releases, discharges, financing change statements and such other documents,
notices or instruments as the Purchaser may reasonably deem necessary to release
all Liens, except for Permitted Encumbrances, against the Purchased Assets;

(vii)     pay and discharge their post petition administrative Liabilities
relating to the Business as they come due in the ordinary course of business
except those (A) contested in good faith by the Sellers or (B) otherwise subject
to the automatic stay under the Bankruptcy Code, and subject to compliance with
the approved DIP Credit Agreement cash flow budget; and

(viii)    subject to any confidentiality restrictions which apply to the
Sellers, use commercially reasonable efforts to consult in good faith from time
to time with the Representatives of the Purchaser to report material operational
developments and the general status of ongoing operations of the Business,
including any Material Adverse Effect.

(b)       The Sellers covenant and agree that, except (1) as described in
Section 5.02(b) of the Sellers’ Disclosure Schedule, (2) as required by Law or
as a result of the Chapter 11 Cases, (3) as otherwise expressly contemplated by
this Agreement, or (4) with the prior consent of Purchaser (which consent shall
not be unreasonably withheld or delayed and which consent shall be deemed to be
given where Sellers’ notify Purchaser in writing that they intend to take any of
the below actions and Purchaser does not object to Sellers taking such action
within five (5) Business Days) between the date hereof and the Closing, each
Seller shall not:

(i)        sell, lease, dispose or otherwise transfer or distribute any of the
Purchased Assets, or any interest therein, other than the sale of Inventory made
in the ordinary course of business;

 

41


--------------------------------------------------------------------------------


(ii)       make any material changes to any method of accounting or accounting
practice or policy used by the Sellers (as it relates to the Business), other
than such changes required by GAAP;

(iii)      fail to exercise any rights of renewal with respect to any Leased
Real Property that by its terms would otherwise expire;

(iv)      enter or agree to enter into any Material Contract which may be
included in the Purchased Assets, or make or agree to make a material change or
modification to any existing Material Contract included in the Purchased Assets,
except for agreements relating to sale and purchase of Inventory from suppliers
in the ordinary course of business;

(v)       enter into any Contract regarding the license, sublicense, agreement
or permission to use Intellectual Property, other than in the ordinary course of
business;

(vi)      enter into any Contract for the sale of any of the Owned Real Property
or the sublease of any of the Leased Real Property;

(vii)     amend its certificate or articles of incorporation, bylaws,
certificate of formation, limited liability company agreement or other
organizational documents or take any other action if any such amendment or
action would have an adverse effect on the ability of any Seller to consummate
the Transactions or otherwise adversely affect the Business or the value,
utility or transferability of the Purchased Assets;

(viii)    purchase, redeem or agree to purchase or redeem any of its equity
interests, options, warrants or rights to purchase equity interests or
securities of any kind convertible or exchangeable for equity interests;

(ix)      acquire any entity or all or substantially all of the assets of any
entity or make any other investment outside the ordinary course of business;

(x)       other than trade payables, salary and other compensation to employees,
and occupancy expenses related to owned and leased real property incurred in the
ordinary course of business create or incur any Indebtedness in excess of
$500,000 in the aggregate;

(xi)      other than the extension of credit to customers or advances to
employees in the ordinary course of business, make any loan, guaranty or other
extension of credit to any Person or enter into any commitment to make any loan,
advance, guaranty or other extension or credit;

(xi)      make or modify any material Tax election;

(xiii)    declare, issue, make or pay any dividend or other distribution of
assets, whether consisting of money, other personal property, real property or
other thing of value, to holders of its equity interests;

 

42


--------------------------------------------------------------------------------


(xiv)    enter into, amend or modify any transaction or Contract with any
Affiliate, director, officer, manager or employee of any Seller except in the
case of employees pursuant to written Contracts existing as of the date hereof
and made available to Purchaser; provided that in no event shall the Sellers
take any action that will increase the liability of the Purchaser under Section
6.02(f) or Section 6.02(g); or

(xv)     take any other action that would require Bankruptcy Court approval
unless such approval is obtained.

Section 5.03    Access to Information. From the date hereof until the Closing,
and subject to any confidentiality obligations to which the Sellers may be
bound, upon reasonable notice, the Sellers shall, and shall cause their
respective Representatives, accountants and counsel to: (a) afford the
Purchaser, its Affiliates, potential financing sources and their respective
authorized Representatives reasonable access to the offices, properties and
books and records of the Sellers (to the extent relating to the Business, the
Purchased Assets or the Assumed Liabilities), including access to conduct
environmental site assessments; and (b) furnish to the respective authorized
Representatives of the Purchaser and its Affiliates and potential financing
sources such additional financial and operating data and other information
regarding the Business, the Purchased Assets and the Assumed Liabilities (or
copies thereof) as the Purchaser may from time to time reasonably request;
provided, however, that any such access or furnishing of information shall be
(i) conditioned upon the party receiving such access or information entering
into a confidentiality agreement with the Sellers containing terms reasonably
acceptable to the Sellers and (ii) conducted during normal business hours, under
the supervision of the applicable Seller’s personnel and in such a manner as not
to interfere with the normal operations of the Business.

Section 5.04    Regulatory and Other Authorizations; Notices and Consents. The
Purchaser and the Sellers shall each use their commercially reasonable efforts
to promptly obtain all waivers, authorizations, notices to proceed, consents,
orders and approvals of all Governmental Authorities, officials and other
Persons, make all required filings, applications and petitions with, and give
all required notices to, the applicable Governmental Authorities and other
Persons that may be or become necessary for its execution and delivery of, and
the performance of its obligations pursuant to, this Agreement and the Ancillary
Agreements and will cooperate fully with the other parties in promptly seeking
to obtain all such waivers, authorizations, consents, orders, notices to proceed
and approvals. Without limiting the generality of the foregoing, the parties
hereto shall make, or cause to be made, all filings required (if any) of each of
them or any of their respective Subsidiaries or Affiliates under the HSR Act
with respect to the transactions contemplated hereby as promptly as practicable
and, in any event, within 10 days after the date hereof, and the parties hereto
shall use their commercially reasonable efforts to respond to any requests for
additional information made by any Governmental Authority to which any such
filing was made, to cause any applicable waiting periods to terminate or expire
at the earliest possible date and to resist vigorously, at their respective cost
and expense, any assertion that the transactions contemplated herein constitute
a violation of the HSR Act, all to the end of expediting consummation of the
Transactions.

Section 5.05    Permits and Licenses. Commencing on the date of this Agreement,
the parties, cooperating in good faith, shall use commercially reasonable
efforts to take such

 

43


--------------------------------------------------------------------------------


steps, including the filing of any required applications with Governmental
Authorities, as may be necessary (i) to effect the transfer of the Permits and
Licenses to the Purchaser on or as soon as practicable after the Closing Date,
to the extent such transfer is permissible under applicable Law, and (ii) to
enable the Purchaser to obtain, on or as soon as practicable after the Closing
Date, any additional licenses, permits, approvals, consents, certificates,
registrations, and authorizations (whether governmental, regulatory, or
otherwise) as may be necessary for the lawful operation of the Business from and
after the Closing Date.

Section 5.06    Environmental Related Actions. Sellers shall, at their own cost
and expense, be responsible for complying with the notice and transfer
requirements of any Environmental Laws regarding the sale or transfer of the
Owned Real Property and the Leased Real Property in compliance with, and within
the time required under, Environmental Laws. All of the Environmental Permits
will be modified or transferred, as the case may be, by the Sellers in
compliance with, and within the time required under, Environmental Laws.

Section 5.07    Intellectual Property.

(a)       No later than twenty (20) Business Days following the Closing, each
Seller shall, and shall cause each of its Affiliates to, file amendments with
the appropriate Governmental Authorities changing its corporate name, “doing
business as” name, trade name, and any other similar corporate identifier (each,
a “Corporate Name”) to a Corporate Name that does not contain any of the
Trademarks comprising the Transferred Intellectual Property.

(b)       The Sellers shall use commercially reasonable efforts to assign to the
Purchaser those Contracts concerning Licensed Intellectual Property that require
third party consents and shall assign to the Purchaser all other Contracts
concerning Licensed Intellectual Property, or otherwise shall obtain for the
Purchaser and its Affiliates the right to use Licensed Intellectual Property,
such that, beginning on the Closing Date, the Purchaser and its Affiliates will
have valid and enforceable rights to use all Licensed Intellectual Property as
it was used by or for the benefit of the Business (including all configurations
and customizations thereof) prior to the Closing. Prior to the Closing Date, the
Sellers shall use their commercially reasonable efforts to obtain all third
party consents necessary to assign such agreements or to obtain such rights and
the Purchaser shall cooperate with the Sellers in good faith to assist the
Sellers in obtaining such consents.

(c)       On or before the Closing Date, the Sellers shall deliver to the
Purchaser all records and information in the Sellers’ possession or under the
Sellers’ control concerning the Owned Intellectual Property, and all copies
thereof, including, but not limited to, any license and settlement agreements,
the documentation, source code and object code for all computer software,
documentation concerning registrations and applications, prosecution histories,
correspondence with Governmental Authorities, litigation files relating to
infringements, disputes or demands, including opposition and cancellation
proceedings, cease and desist and protest letters, and all documents concerning
security interests, mortgages, liens and other encumbrances.

Section 5.08    Further Action. Each party hereto shall use its commercially
reasonable efforts to take, or cause to be taken, all appropriate action, to do
or cause to be done

 

44


--------------------------------------------------------------------------------


all things necessary, proper or advisable under applicable Law, and to execute
and deliver such documents and other papers, as may be required to carry out the
provisions of this Agreement and consummate and make effective the Transactions,
including using its commercially reasonable efforts to defend any lawsuits or
other legal proceedings, whether judicial or administrative, whether brought
derivatively or on behalf of third parties (including any Governmental
Authority), challenging this Agreement. In case at any time after the Closing
Date any further action is reasonably necessary to carry out the purposes of
this Agreement, the Sellers and the Purchaser shall take all such necessary
action.

Section 5.09    Cooperation and Exchange of Information.

(a)       The parties hereto will provide the other parties (at no charge) with
such cooperation and information as may be reasonably requested in preparing or
finalizing any financial statements or accounting records or filing any Tax
Return, amended Tax Return or claim for refund, determining any liability for
Taxes or a right to a refund of Taxes or participating in or conducting any
audit or other proceeding in respect of Taxes relating to the Purchased Assets
or the Business. Such cooperation and information shall include providing
reasonable access to accounting systems and records and providing copies of
relevant Tax Returns or portions thereof, together with accompanying schedules
and related work papers and documents relating to rulings or other
determinations by taxing authorities. Each of the parties will make themselves
(and their respective employees and Representatives) reasonably available, on a
mutually convenient basis, to provide explanations of any documents or
information provided under this Section 5.09(a) and to provide reasonable
assistance with the preparation or finalization of any financial statements or
accounting records and shall enter into a reasonable transition agreement which
allows Sellers to utilize certain agreed-upon employees of Purchaser for this
purpose in consideration of a reasonable fee to be paid through Sellers’
bankrupt estate. Each of the parties will retain all Tax Returns, schedules and
work papers and all material records or other documents in its possession (or in
the possession of its Affiliates) relating to Tax matters relevant to the
Purchased Assets or the Business for the taxable period first ending after the
Closing and for all prior taxable periods (the “Tax Documents”) until the
expiration of the statute of limitations of the taxable periods to which such
Tax Returns and other documents relate, without regard to extensions. After such
time or at any other time when the parties want to dispose the Tax Documents,
before any of the parties shall dispose of any such documents in its possession
(or in the possession of its Affiliates), the other party shall be given the
opportunity, after 90 days’ prior written notice, to remove and retain all or
any part of such documents as such other party may select (at such other party’s
expense). In the event that a Seller is liquidated or otherwise ceases to be a
going concern prior to the expiration of the period described in the second
preceding sentence and such Seller’s Tax Documents are not retained by any such
Seller’s Affiliate, such Seller shall offer the Purchaser the opportunity
described in the preceding sentence (with 90 days’ prior written notice or such
shorter period of notice as may be practicable) to remove and retain Tax
Documents (at Purchaser’s expense) and such Seller may then dispose of any such
documents not removed by the Purchaser. If it is not practical to give the other
party the right to retain Tax Documents, the other party may instead be given a
reasonable opportunity to make copies, at its own expense of such Tax Documents.
Any information obtained under this Section 5.09(a) shall be kept confidential,
except as may be otherwise required in connection with the filing of Tax Returns
or claims for refund or in conducting an audit or other proceeding.

 

45


--------------------------------------------------------------------------------


(b)       The Sellers shall not take any actions (including, but not limited to,
filing any Tax Return or amended Tax Return, responding to any audit or inquiry
by a taxing authority, or settling or compromising any controversy with a taxing
authority) that could materially affect the Tax Liability of the Purchaser
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld or delayed, provided that this Section 5.09(b) shall not
apply to income Taxes or Tax Returns in respect thereof.

Section 5.10    Conveyance Taxes. In the event that any Conveyance Taxes (as may
be reduced or eliminated pursuant to Section 1146(b) of the Bankruptcy Code
and/or the Sale Order entered by the Bankruptcy Court) are assessed on the
transfer of the Purchased Assets to the Purchaser, the Purchaser shall pay such
Conveyance Taxes. The Sellers shall complete and file all returns associated
therewith.

Section 5.11    Nondisclosure. For the period from the date hereof (a) in the
case of the Purchaser, until Closing and (b) in the case of each Seller,
indefinitely, no such Person shall disclose to the public or to any third party
any material non-public information concerning or relating to the other parties
hereto, other than with the express prior written consent of such other parties,
except as may be required by applicable Law or the Bankruptcy Court, in which
event the contents of any proposed disclosure shall be discussed with such other
parties before release; provided, however, that notwithstanding anything to the
contrary contained in this Agreement, any party hereto may disclose such
information (a) to any of its stockholders, members, Affiliates, agents,
Representatives and existing and potential financing sources who need to know
such information for the sole purpose of evaluating, negotiating or implementing
the Transactions, (b) where such disclosure is required under any applicable
Law, or (c) in the case of Sellers, to (A) the DIP Lenders, (B) the statutory
committee of unsecured creditors appointed by the Bankruptcy Court in respect of
the Chapter 11 Cases (the “Creditors’ Committee”), or (C) the Term Loan Lenders
or (D) the Representatives of the DIP Lenders, the Creditors’ Committee or the
Term Loan Lenders. For the avoidance of doubt, as of the Closing, the Purchased
Assets and the Assumed Liabilities (and any material non-public information with
respect thereto) shall be deemed the confidential information of the Purchaser,
and the Sellers shall maintain the confidentiality thereof in accordance with
the terms of this Section 5.12.

Section 5.12    Documents at Closing. Subject to the terms hereof, each party
hereto agrees to execute and deliver on the Closing Date those documents
identified in Section 2.11 and 2.12 to which it is a party.

Section 5.13    Non-Competition; Non-Solicitation.

(a)       As an inducement for the Purchaser to enter into this Agreement and in
consideration for the consideration to be paid under this Agreement to the
Sellers, each Seller agrees that from and after the Closing until the date that
is the five (5) year anniversary of the Closing Date, within the United States
of America or anywhere else in the world, none of the Sellers will, directly or
indirectly, engage or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operation, financing, or control of,
be associated with, or in any manner connected with, lend, or otherwise advance
credit to, or render services or advice to any business that manufactures,
designs, distributes, sources, markets, sells or provides products or services
similar to the products or services manufactured, designed, distributed,

 

46


--------------------------------------------------------------------------------


sourced, marketed, sold or provided by the Business currently or as of the
Closing Date or directly or indirectly solicit the business of any Person known
to any Seller to be a customer of the Purchaser or the Business or induce or
attempt to induce any customer, supplier, licensee or business relation of the
Purchaser or the Business to cease doing business with the Purchaser or the
Business.

(b)       For a period of five (5) years from and after the Closing: (a) no
Seller will, directly or indirectly, (i) hire any employee of the Purchaser or
any of its Affiliates, provided that a Seller may hire any person who contacts
such Seller on his or her own initiative without any direct or indirect
solicitation by or encouragement from such Seller, or (ii) in any way interfere
with the relationship between the Purchaser or any of its Affiliates and any
employees thereof.

Section 5.14    Parties’ Access to Records After Closing. Each Seller
acknowledges that all customer lists, records and other information pertaining
to any Seller, the Business or its customers that are included in the Purchased
Assets are proprietary, confidential information and that on and after the
Closing, all such lists, records and information shall be the property of the
Purchaser. Each of the parties hereto agrees to preserve until December 31,
2010, or the expiration of the applicable statute of limitations for documents
necessary to prepare Tax returns, all records in its possession relating to any
of the Purchased Assets, Assumed Liabilities or the Business for all time
periods hereof ended on or prior to the Closing Date or relating to the
transactions contemplated herein. In the event that any party hereto needs and
requests access to such records in the possession of any other party hereto
relating to any of the Purchased Assets, the Assumed Liabilities, the Business
or the Transactions for the purpose of (i) preparing income Tax returns, (ii)
for complying with any audit request, subpoena or other investigative demand by
any Governmental Authority, (iii) for any civil litigation, (iv) the
administration, resolution and wind-down of the Bankruptcy Cases, and (v) any
other legitimate purpose not injurious to such other party, such other party
will allow such requesting party and its authorized Representatives and agents
reasonable access to such records and to that party’s employees and
Representatives at no charge during normal business hours at such other party’s
place of business for the sole purpose of obtaining information for use as
aforesaid and will permit such requesting party to make extracts and copies
thereof as may be necessary or convenient and, if required for such purpose, to
have access to and copies of original documents (at such requesting party’s
expense).

Section 5.15    Notification of Certain Matters. Except with respect to the
actions required by this Agreement, LGI shall give prompt notice to the
Purchaser, and the Purchaser shall give prompt notice to LGI, of (i) the
occurrence or non-occurrence of any event, the occurrence or non-occurrence of
which would cause any of its representations or warranties in this Agreement to
be untrue or inaccurate in any material respect at or prior to the Closing Date
and (ii) any material failure of any Seller, on the one hand, or the Purchaser,
on the other hand, as the case may be, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; provided, however, the delivery of any notice pursuant to this
Section 5.15 shall not limit or otherwise affect the remedies available to the
party receiving such notice under this Agreement.

Section 5.16    Customers and Suppliers. The Sellers shall, promptly following
the request thereof by the Purchaser, seek and use its reasonable best efforts
to arrange such

 

47


--------------------------------------------------------------------------------


meetings and telephone conferences with all material customers and suppliers of
the Sellers as may be necessary and appropriate for the Purchaser to conduct a
comprehensive review of the Sellers’ relations with its customers and suppliers.

Section 5.17    COBRA Matters. Promptly following the date hereof (but in no
event later than February 28, 2009), Sellers shall provide notification of the
right to receive continued health benefit coverage under Sellers’ health benefit
plans pursuant to Section 4980B of the Tax Code to all qualified beneficiaries
(as defined in Section 4980B(g)(1)(D) of the Tax Code) who have lost coverage
under Sellers’ health benefit plans as a result of the “qualifying event”
defined in Tax Code Section 4980B(f)(3)(F), which qualified beneficiaries are
listed on Section 8.02(k) of the Sellers’ Disclosure Schedule, and shall provide
evidence of the foregoing to Purchaser in a form that is reasonably satisfactory
to Purchaser.

ARTICLE VI EMPLOYEE MATTERS

Section 6.01    Employment.

(a)       Transferred Employees. Prior to the Closing, Purchaser shall deliver,
in writing, an offer of employment to each of the employees who remain employed
immediately prior to the Closing by any of the Sellers or their Subsidiaries to
commence immediately following the Closing; provided that any offer of
employment shall be contingent on the Closing actually occurring. Each such
offer of employment shall be at the same salary or hourly wage rate and position
in effect immediately prior to the Closing. Such individuals who accept such
offer by the Closing Date are hereinafter referred to as the “Transferred
Employees.”

(b)       Standard Procedure. Pursuant to the “Standard Procedure” provided in
Section 4 of Revenue Procedure 2004-53, (i) Purchaser and Sellers shall report
on a predecessor/successor basis as set forth therein, (ii) Sellers will not be
relieved from filing a Form W-2 with respect to any Transferred Employees, and
(iii) Purchaser will undertake to file (or cause to be filed) a Form W-2 for
each such Transferred Employee with respect to the portion of the year during
which such Transferred Employees are employed by Purchaser that includes the
Closing Date, excluding the portion of such year that such Transferred Employees
were employed by Sellers or their Subsidiaries.

Section 6.02    Employee Benefits.

(a)       Benefits. Purchaser shall provide or cause to be provided for a period
of one (1) year following the Closing Date or such longer period of time
required by applicable Law to each of the Transferred Employees, compensation
(including salary, wages and opportunities for commissions, overtime and premium
pay) and employee benefits that are, in the aggregate substantially equivalent
to those provided to the Transferred Employees immediately prior to the Closing;
provided that Purchaser shall not have any obligation to provide equity-based
benefits, defined benefit pension benefits (qualified or non-qualified), retiree
medical or life insurance benefits, incentive or bonus plans or arrangements or
issue, or adopt any plans or arrangements providing for the issuance of, shares
of capital stock, warrants, options or other rights in respect of any shares of
capital stock of any entity or any securities convertible or exchangeable into
such shares pursuant to any such plans or arrangements;

 

48


--------------------------------------------------------------------------------


provided, further, that no plans or arrangements of Sellers providing for such
benefits or issuances shall be taken into account in determining whether
employee benefits are substantially equivalent in the aggregate.

(b)       Assumed Employee Plans. Purchaser shall assume all Liabilities under
each of the Employee Plans set forth on Section 6.02(b) of the Sellers’
Disclosure Schedule.

(c)       Past Service Credit. For purposes of eligibility, vesting and for
calculating of severance and vacation benefits (but not for benefit accrual
purposes generally) under the employee benefit plans of Purchaser providing
benefits to Transferred Employees (other than any equity-based plans or
nonqualified deferred compensation plans or arrangements) (the “Purchaser
Plans”), Purchaser shall credit each Transferred Employee with his or her years
of service with Sellers, their Subsidiaries and any predecessor entities, to the
same extent as such Transferred Employee was entitled immediately prior to the
Closing to credit for such service under any similar Employee Plan.
Notwithstanding the foregoing, nothing herein shall be construed to require
crediting of service that would result in a duplication of benefits.

(d)       Medical and LTD. Purchaser shall provide Transferred Employees with
uninterrupted benefits coverage as of the Closing Date with respect to group
medical benefits and long term disability insurance. The Purchaser Plans which
are health benefit plans shall not deny Transferred Employees coverage on the
basis of pre-existing conditions in the plan year in which the Closing occurs to
the extent the pre-existing condition exclusions were waived or satisfied under
an analogous Employee Plan as of the Closing Date and shall credit, to the
extent commercially practicable, such Transferred Employees for any deductibles
and out-of-pocket expenses paid in the calendar year of initial participation in
the Purchaser Plans in the plan year in which the Closing occurs.

(e)       Accrued Wages and Vacation. Except as required by applicable Law,
Purchaser shall be responsible for all Liabilities with respect to Transferred
Employees attributable to their (i) accrued and unpaid salary or wages as of the
Closing Date, and (ii) accrued and unused vacation, sick days and personal days
through the Closing Date. The Purchaser shall continue the Sellers’ vacation
policy in effect as of the date hereof from the Closing Date to the end of the
calendar year in which the Closing Date occurs.

(f)        Severance. Each Transferred Employee whose employment terminates
prior to the first anniversary of the Closing Date shall be entitled to receive
severance benefits, if any, upon the same terms and in the same amount as would
be payable under the applicable Employee Plan set forth in Section 6.02(f) of
the Sellers’ Disclosure Schedule.

(g)       Retention Bonus. Purchaser shall provide retention bonuses to each of
the key employees and in the aggregate amounts set forth in and disclosed to the
Purchaser in Section 6.02(g) of the Sellers’ Disclosure Schedule. The retention
bonus for any such employee shall be paid in two equal installments: one-half
payable six (6) months following the Closing Date and the remaining half payable
on the first anniversary of the Closing Date, in each case only if the employee
has not terminated his or her employment relationship with the Purchaser prior
to such payment date (other than by reason of cause or for good reason (as such
terms are defined in the Sellers’ severance plan).

 

49


--------------------------------------------------------------------------------


(h)       IBNR Liabilities. The Purchaser will assume an obligation to pay, to
one or more segregated bank accounts to be notified in writing by Sellers to
Purchaser prior to the Closing Date, an amount not to exceed $904,000 in the
aggregate (the “IBNR Cap”) for any unpaid claims that were incurred under
Sellers’ self-insured medical, dental, and prescription drug benefit plans prior
to the Closing Date and are payable under the terms of such plans and reported
to Sellers or Sellers’ benefits administration representatives on or before the
60th day following the Closing Date (such claims, the “IBNR Liabilities”, and
such period, the “IBNR Claims Period”), it being understood for the avoidance of
doubt that the Purchaser is not assuming the sponsorship of or any Liabilities
under Sellers’ medical, dental and prescription drug benefit plans and that
Sellers will further retain responsibility for administering the payment of all
claims under such plans. To the extent that the amount of the IBNR Liabilities
exceeds the IBNR Cap during the IBNR Claims Period (such excess amount, the
“Excess IBNR Liability”), the Purchaser shall pay any such Excess IBNR Liability
but the Purchase Price shall be reduced by the amount of such Excess IBNR
Liability in accordance with Section 2.07 of this Agreement. Sellers shall
promptly take all commercially reasonable actions to (i) amend their medical,
dental and prescription drug plans to require that all claims incurred
thereunder must be submitted to Sellers or their benefits administration
representatives for payment within sixty (60) days following the Closing Date to
be eligible for payment, and (ii) communicate such amendments to all plan
participants and beneficiaries and Sellers’ benefits administration
representatives. Sellers shall promptly provide Purchaser with (i) copies of
such plan amendments and the general form of communications to participants and
beneficiaries, together with information regarding the date and manner of
communication, and (ii) reasonably detailed claims information as such
information becomes available during the IBNR Claims Period so that Purchaser
has an opportunity to review such information.

(i)        Nothing contained in this Section 6.02 or elsewhere in this Agreement
shall be construed to prevent the termination of employment of any individual
Transferred Employee or any change in the employee benefits available to any
individual Transferred Employee. Nothing contained in this Article VI or any
other provision of this Agreement, (i) shall be construed to establish, amend,
or modify any benefit or compensation plan, program, agreement or arrangement,
(ii) shall limit the ability of Purchaser or any of its Affiliates to amend,
modify or terminate any benefit or compensation plan, program, agreement or
arrangement at any time assumed, established, sponsored or maintained by any of
them, or (iii) create any third-party beneficiary rights or obligations in any
Person (including any Transferred Employee) other than the parties to this
Agreement or any right to employment or continued employment or to a particular
term or condition of employment with Purchaser or any of its Affiliates.

ARTICLE VII BANKRUPTCY COURT MATTERS

Section 7.01    Bankruptcy Court Filings. Purchaser agrees that it will promptly
take such actions as are reasonably requested by Sellers to assist in obtaining
entry of the Sale Order and a finding of adequate assurance of future
performance by Purchaser, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for the purposes, among others,
of providing necessary assurances of performance by Purchaser under this
Agreement and demonstrating that Purchaser is a “good faith” purchaser under
Section 363(m) of the Bankruptcy Code. Purchaser shall not, without the prior
written consent of

 

50


--------------------------------------------------------------------------------


Sellers, file, join in, or otherwise support in any manner whatsoever any motion
or other pleading relating to the sale of the Purchased Assets hereunder. In the
event the entry of the Sale Order shall be appealed, Sellers and Purchaser shall
use their respective reasonable efforts to defend such appeal.

ARTICLE VIII CONDITIONS TO CLOSING

Section 8.01    Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the Transactions shall be subject to the satisfaction at
or prior to the Closing Date of each of the following conditions, any one or
more of which may be waived (but only in writing) by LGI (provided that no such
waiver shall be deemed to have cured any breach of any representation, warranty
or covenant made in this Agreement):

(a)       Representations, Warranties and Covenants. (i) All of the
representations and warranties made by the Purchaser in this Agreement and in
the Ancillary Agreements to which it is a party shall be true and correct in all
material respects (other than those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made at and as of the
Closing Date (except to the extent such representations and warranties expressly
speak as of an earlier date, which shall be true and correct as of such date);
provided, however, that in the event of a breach of a representation or
warranty, other than a representation or warranty qualified by a Material
Adverse Effect, the condition set forth in this Section 8.01(a)(i) shall be
deemed satisfied unless the effect of all such breaches of representations and
warranties taken together result in a Material Adverse Effect; (ii) the
Purchaser shall have performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed by the
Purchaser on or prior to the Closing Date; and (iii) with respect to clauses (i)
and (ii), at the Closing there shall be delivered to LGI a certificate signed by
a duly authorized representative of the Purchaser to the foregoing effect.

(b)       Governmental Approvals. All authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Authority which are necessary to consummate the
transactions contemplated hereby shall have been filed, been obtained or
occurred and such authorizations, consents, orders or approvals shall not have
expired or been withdrawn.

(c)       No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that has the effect of making the Transactions illegal
or otherwise restraining, prohibiting or materially restricting the consummation
of such Transactions.

(d)       Sale Order. The Bankruptcy Court shall have entered the Sale Order in
form and substance reasonably acceptable to the Purchaser and the Sellers and
such Sale Order shall be a Final Order.

(e)       Closing Deliveries. (i) LGI shall have received all of the
deliverables of the Purchaser as set forth in Section 2.12.

 

51


--------------------------------------------------------------------------------


Section 8.02    Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to consummate the Transactions shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any one or more of which may be waived (but only in writing) by the
Purchaser (provided that no such waiver shall be deemed to have cured any breach
of any representation, warranty or covenant made in this Agreement):

(a)       Representations, Warranties and Covenants. (i) All of the
representations and warranties made by the Sellers in this Agreement and in the
Ancillary Agreements shall be true and correct in all material respects (other
than those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made at and as of the
Closing Date (except to the extent such representations and warranties expressly
speak as of an earlier date, which shall be true and correct as of such date);
provided, however, that in the event of a breach of a representation or
warranty, other than a representation or warranty qualified by a Material
Adverse Effect, the condition set forth in this Section 8.02(a)(i) shall be
deemed satisfied unless the effect of all such breaches of representations and
warranties taken together result in a Material Adverse Effect; (ii) each Seller
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed by such Seller on or
prior to the Closing Date; and (iii) with respect to clauses (i) and (ii), at
the Closing there shall be delivered to the Purchaser a certificate signed by a
duly authorized representative of each Seller to the foregoing effect.

(b)       Governmental Approvals. All authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Authority which are necessary to consummate the
transactions contemplated hereby shall have been filed, been obtained or
occurred and such authorizations, consents, orders or approvals shall not have
expired or been withdrawn.

(c)       No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order (whether temporary,
preliminary or permanent) that has the effect of making the Transactions
illegal, otherwise restraining, prohibiting or materially restricting the
consummation of such Transactions or limiting or restricting Purchaser’s conduct
or operation of the Business following consummation of the Transactions or
requiring Purchaser or its Affiliates to divest or hold separate any assets or
businesses.

(d)       Sale Order. The Bankruptcy Court shall have entered the Sale Order in
form and substance reasonably acceptable to the Purchaser and the Sellers and
such Sale Order shall be a Final Order.

(e)       No Material Adverse Effect. Since the date of this Agreement, there
shall not have occurred any Material Adverse Effect.

(f)        Closing Deliveries. The Purchaser shall have received all of the
deliverables of the Sellers as set forth in Section 2.11.

 

52


--------------------------------------------------------------------------------


(g)       Title Policy. Except as would not have a Material Adverse Effect, the
Purchaser shall have received, at its sole cost, one or more policies and/or a
commitment to issue one or more policies of title insurance, designating the
Purchaser as the named insured, insuring marketable title to all Owned Real
Property and Leased Real Property included in the Purchased Assets free and
clear of any Liens other than Permitted Liens.

(h)       Release of Liens. To the extent that the Sale Order authorizes the
Sellers to file, execute, deliver and/or file Uniform Commercial Code
termination statements, lien releases, discharges, financing change statements
and such other documents, notices or instruments absent the consent of the
holder of a Lien, the Sellers shall have executed, delivered and/or filed or
authorized the Purchaser to file such termination statements, lien releases,
discharges, financing change statements or other documents, notices or other
instruments as the Purchaser may reasonably deem necessary to release Liens
(other than Permitted Encumbrances) on the Purchased Assets, to the extent they
are authorized to do so absent the consent of the holder of the Lien.

(i)        Absence of Investigations and Proceedings. There shall not be in
effect any Order by a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
Transactions contemplated hereby. There shall have not been commenced or
threatened any proceeding or investigation by a Governmental Authority of
competent jurisdiction for the purpose of restraining, prohibiting or materially
restricting the consummation of such Transactions or materially limiting or
materially restricting Purchaser’s conduct or operation of the Business
following consummation of the Transactions or requiring Purchaser or its
Affiliates to divest or hold separate any assets or businesses.

(j)        Required Consents. Each of the third party consents set forth on
Section 8.02(j) of the Sellers’ Disclosure Schedule (each a “Required Consent”)
have been received by the Purchaser and are in full force and effect.

(k)       COBRA Obligations. Sellers shall have provided notification of the
right to receive continued health benefit coverage under Sellers’ health benefit
plans pursuant to Section 4980B of the Tax Code to all qualified beneficiaries
(as defined in Section 4980B(g)(1)(D) of the Tax Code) who have lost coverage
under Sellers’ health benefit plans as a result of the “qualifying event”
defined in Tax Code Section 4980B(f)(3)(F), which qualified beneficiaries are
listed on Section 8.02(k) of the Sellers’ Disclosure Schedule, and shall have
provided evidence of the foregoing to Purchaser in a form that is reasonably
satisfactory to Purchaser.

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

Section 9.01    Termination. This Agreement may be terminated at any time prior
to the Closing:

(a)       by either LGI or the Purchaser if the Closing shall not have occurred
by the Termination Date; provided, however, that the right to terminate this
Agreement under this Section 9.01(a) shall not be available to any party whose
failure (or in the case of a Seller as the terminating party, any Seller’s
failure) to fulfill any obligation under this Agreement shall have

 

53


--------------------------------------------------------------------------------


been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;

(b)       by either the Purchaser or LGI in the event that any Order
restraining, enjoining or otherwise prohibiting the Transactions shall have
become a Final Order;

(c)       by the Purchaser by written notice to LGI (i) if any event occurs or
condition exists which would render impossible the satisfaction of one or more
conditions to the obligations of the Purchaser to consummate the transactions
contemplated by this Agreement as set forth in Section 8.02, or (ii) in
accordance with Section 5.04;

(d)       by LGI by written notice to the Purchaser if any event occurs or
condition exists which would render impossible the satisfaction of one or more
conditions to the obligations of the Sellers to consummate the transactions
contemplated by this Agreement as set forth in Section 8.01;

(e)       by the Purchaser if there has occurred a material misrepresentation or
other material breach by any Seller of its representations, warranties or
covenants set forth herein or in any Ancillary Agreement; provided, however,
that if such breach is susceptible to cure, the breaching party or parties shall
have twenty (20) calendar days after receipt of written notice (which notice
includes a summary description of such breach) from the Purchaser of its
intention to terminate this Agreement if such breach continues in which to cure
such breach;

(f)        by LGI if there has occurred a material misrepresentation or other
material breach by the Purchaser of its representations, warranties or covenants
set forth herein or in any Ancillary Agreement to which the Purchaser is a
party; provided, however, that if such breach is susceptible to cure, the
Purchaser shall have twenty (20) calendar days after receipt of written notice
(which notice includes a summary description of such breach) from LGI of its
intention to terminate this Agreement if such breach continues in which to cure
such breach;

(g)       by the Purchaser if all or substantially all of the Sellers’ assets
relating to the Business are sold, disposed of, or otherwise liquidated to a
purchaser (the “Alternate Purchaser”) other than in a sale to the Purchaser
pursuant to the transactions contemplated by this Agreement; or

(h)       by the written consent of each of LGI and the Purchaser.

Section 9.02    Effect of Termination. In the event that this Agreement shall be
terminated pursuant to Section 9.01, all further obligations of the parties
under this Agreement shall terminate; provided that the obligations of the
parties contained in Section 5.11, Section 11.01 through Section 11.14 and this
Section 9.02 shall survive any such termination.

ARTICLE X NON-SURVIVAL OF REPRESENTATIONS AND WARRANTIES

Section 10.01  Non-Survival of Representations and Warranties. The
representations, warranties, covenants and agreements (other than covenants and
agreements that, by their terms, survive the Closing or termination of this
Agreement) in this Agreement shall terminate at the Closing, or upon termination
of this Agreement pursuant to Section 9.01,

 

54


--------------------------------------------------------------------------------


and, following the Closing or the termination of this Agreement, as the case may
be, no party shall make any claim whatsoever for any breach of any such
representation, warranty or covenant hereunder, subject to Section 9.02.

ARTICLE XI GENERAL PROVISIONS

Section 11.01  Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors, accountants and other advisors, incurred in connection with this
Agreement and the Transactions shall be paid by the party incurring such costs
and expenses, subject to Bankruptcy Court approval, whether or not the Closing
shall have occurred. As between the Purchaser and the Sellers, the Sellers shall
bear all of the costs of administration of the Chapter 11 Cases.

Section 11.02  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for any party as shall be specified by such party in a notice given in
accordance with this Section 11.02:

 

(i)

if to the Sellers:

 

Lenox Group Inc.

1414 Radcliffe Street

Bristol, PA 19007

Facsimile: 267-525-5646

Attention: Louis A Fantin, SVP, General Counsel & Secretary

 

with a copy to:

 

Weil, Gotshal & Manges LLP

700 Louisiana Street, Suite 1600

Houston, Texas 77002-2784

Facsimile: 713-224-9511

Attention: Alfredo R. Perez, Esq.

 

767 Fifth Avenue

New York, NY 10153

Facsimile: 212-735-4710

Attention: Simeon Gold, Esq.

 

 

(ii)

if to the Purchaser:

 

c/o KPS Capital Partners, LP

485 Lexington Avenue, 31st Floor

New York, New York 10017

Facsimile: 646-307-7100

Attention: Raquel Palmer

 

55


--------------------------------------------------------------------------------


with a copy to:

 

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, New York 10022

Facsimile: 212-446-6460

Attention: Armand A. Della Monica, Esq.

Section 11.03  Public Announcements. Prior to the Closing, neither the
Purchaser, on the one hand, nor any of the Sellers, on the other hand, shall
make, or cause to be made, any press release or public announcement in respect
of this Agreement or the Transactions, or otherwise communicate with any news
media without the prior written consent of LGI or the Purchaser, respectively,
except (i) as otherwise required by Law, (ii) applicable stock exchange
regulation, (iii) in filings in the Bankruptcy Court or office of the United
States trustee, or (iv) for any press release or other public announcement that
is issued with respect to the Transaction when this Agreement is executed and at
Closing, and the parties to this Agreement shall cooperate as to the timing and
contents of any such press release, public announcement or communication. After
the Closing, the parties may issue public announcements regarding the
Transaction so long as such announcements, in the case of announcements made by
any Seller, do not disclose the specific terms or conditions of this Agreement
or any Ancillary Agreement except where such terms and conditions have already
been disclosed as required by Law, applicable stock exchange regulation or in
filings that the Sellers were required to make in the Bankruptcy Court or office
of the United States trustee.

Section 11.04  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
Transactions are consummated as originally contemplated to the greatest extent
possible.

Section 11.05  Entire Agreement. This Agreement (including the Exhibits hereto)
and the Ancillary Agreements constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and thereof and supersede all
prior agreements and undertakings, both written and oral, among the Sellers and
the Purchaser with respect to the subject matter hereof and thereof.

Section 11.06  Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors
(including any trustee, receiver, receiver-manager, interim receiver or monitor
or similar officer appointed in

 

56


--------------------------------------------------------------------------------


respect of the Sellers in the Chapter 11 Cases) and permitted assigns, but shall
not be assignable or delegable by the Sellers or Purchaser without the prior
written consent of the other party and by Order of the Bankruptcy Court.
Notwithstanding the foregoing, (i) prior to the Closing, Purchaser shall have
the right to assign its rights and/or delegate its obligations hereunder to any
Affiliate that is directly or indirectly wholly owned by Purchaser and (ii)
after the Closing, Purchaser (or its permitted assignee) shall have the right to
assign its rights and/or delegate its obligations hereunder (A) to any
Affiliates, (B) to any financing sources for collateral purposes or (C) to any
subsequent purchaser of all or substantially all of the stock or assets of
Purchaser or the Business; provided, however, that in each case Purchaser shall
remain liable for the obligations of any assignee to whom Purchaser assign its
rights and/or obligations pursuant to this Section 11.06 except in the case of
Section 11.06(ii)(C) where the subsequent purchaser shall assume any such rights
and/or obligations.

Section 11.07  Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, agent, attorney or
representative of the respective parties to this Agreement, in such capacity,
shall have any liability for any obligations or liabilities of Purchaser or
Sellers, as applicable, under this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

Section 11.08  Amendment. This Agreement may not be amended or modified except
(a) (i) by an instrument in writing signed by, or on behalf of, LGI and the
Purchaser or (ii) by a waiver in accordance with Section 11.09; and, (b) to the
extent such amendment or modification is material, by an Order of the Bankruptcy
Court.

Section 11.09  Waiver. Any Seller, on the one hand, or the Purchaser, on the
other hand, may: (a) extend the time for the performance of any of the
obligations or other acts of the other; (b) waive any inaccuracies in the
representations and warranties of the other contained herein or in any document
delivered by the other pursuant hereto; or (c) waive compliance with any of the
agreements or obligations of the other contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party hereto to assert any of its rights hereunder
shall not constitute a waiver of any of such rights.

Section 11.10  No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

Section 11.11  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of New York and, to the extent
applicable, the Bankruptcy Code. The parties hereto agree that the Bankruptcy
Court shall be the exclusive forum for enforcement of this Agreement or the
Transactions and (only for the limited purpose of such enforcement) submit to
the jurisdiction thereof; provided that if the Bankruptcy Court determines that
it does not have subject matter jurisdiction over any action or proceeding
arising

 

57


--------------------------------------------------------------------------------


out of or relating to this Agreement, then each party: (a) agrees that all such
actions or proceedings shall be heard and determined in a New York federal court
sitting in The City of New York; (b) irrevocably submits to the jurisdiction of
such court in any such action or proceeding; (c) consents that any such action
or proceeding may be brought in such courts and waives any objection that such
party may now or hereafter have to the venue or jurisdiction or that such action
or proceeding was brought in an inconvenient court; and (d) agrees that service
of process in any such action or proceeding may be effected by providing a copy
thereof by any of the methods of delivery permitted by Section 11.02 to such
party at its address as provided in Section 11.02 (provided that nothing herein
shall affect the right to effect service of process in any other manner
permitted by Law).

Section 11.12  Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. EACH OF THE
PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.12.

Section 11.13  Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

Section 11.14  Construction. The parties hereto and their respective legal
counsel participated in the preparation of this Agreement, and therefore, this
Agreement shall be construed neither against nor in favor of any of the parties
hereto, but rather in accordance with the fair meaning thereof.

Section 11.15  Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank]

 





58


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

LENOX GROUP INC.

 

 

 



 

By: 



 

 

 

Name:
Title:

 

 

 

 

LENOX, INCORPORATED

 

 

 



 

By: 



 

 

 

Name:
Title:

 

 

 

 

LENOX WORLDWIDE, LLC.

 

 

 



 

By: 



 

 

 

Name:
Title:

 

 

 

 

LENOX RETAIL, INC.

 

 

 



 

By: 



 

 

 

Name:
Title:

 

 

 

 

LENOX SALES, INC.

 

 

 



 

By: 



 

 

 

Name:
Title:

 

 

 


[SIGNATURE PAGE TO APA – LENOX & UPSTAIRS ACQUISITION CORP.]


--------------------------------------------------------------------------------


 

 

FL 56 INTERMEDIATE, CORP.

 

 

 



 

By: 



 

 

 

Name:
Title:

 

 

 

 

D 56, INC.

 

 

 



 

By: 



 

 

 

Name:
Title:

 

 

 

 

UPSTAIRS ACQUISITION CORP.

 

 

 



 

By: 



 

 

 

Name:
Title:

 

 

 







[SIGNATURE PAGE TO APA – LENOX & UPSTAIRS ACQUISITION CORP.]


--------------------------------------------------------------------------------